IN THE COURT OF APPEALS OF NORTH CAROLINA

                                 No. COA17-1108

                                Filed: 15 May 2018

Currituck County, No. 17-CVS-146

ELIZABETH E. LETENDRE, Plaintiff,

              v.

CURRITUCK COUNTY, NORTH CAROLINA, Defendant.


      Appeal by Defendant from order entered 9 June 2017 by Judge Walter H.

Godwin, Jr. in Superior Court, Currituck County. Heard in the Court of Appeals 21

March 2018.


      Parker Poe Adams & Bernstein LLP, by Jonathan E. Hall, Michael J. Crook,
      and Jamie Schwedler, for plaintiff-appellee.

      Currituck County Attorney Donald I. McRee, Jr., for Defendant-appellant.


      STROUD, Judge.


                                   I.     Introduction

      This case arises from this Court’s prior opinion issued on 21 June 2016 in Long

v. Currituck County, ___ N.C. App. ___, 787 S.E.2d 835 (2016), which held that under

Currituck County’s Unified Development Ordinance § 10.51, Plaintiff’s proposed

“project does not fit within the plain language of the definition of Single Family

Dwelling, and thus is not appropriate in the SF District.” Id. at ___, 787 S.E.2d at

841. While Long was pending before this Court, Plaintiff was warned of the possible
                            LETENDRE V. CURRITUCK CTY.

                                  Opinion of the Court



consequences of proceeding with construction of the project if the trial court’s order

in that case was reversed on appeal, but she decided to build the project anyway.

After Defendant took action to comply with this Court’s ruling in Long, issued on 21

June 2016, Plaintiff sought and obtained a preliminary injunction issued on 9 June

2017 which required Defendant to “deem the home approved by the County building

permit issued in March 2015 to be a single-family detached dwelling for purposes of

the Currituck County Unified Development Ordinance” and to allow her to complete

construction and occupancy of the project. Defendant appealed the preliminary

injunction. Although Plaintiff’s complaint includes many claims in her attempt to

prevent Defendant from enforcing the Unified Development Ordinance in accordance

with this Court’s opinion in Long, ___ N.C. App. ___, 787 S.E.2d 835, Plaintiff has not

demonstrated that she is likely to prevail on any of her claims, and therefore the

preliminary injunction must be reversed.

                                     II.    Background

      On 27 March 2017, Plaintiff filed this action seeking a declaratory judgment,

preliminary injunction, permanent injunction, monetary damages, and attorney fees.

On 9 June 2017, the trial court entered a preliminary injunction ordering Defendant

to “deem the home approved by the County Building permit issued in March 2015 to

be a single-family detached dwelling for purposes of the Currituck County Unified

Development Ordinance;” to rescind the Stop Work Order issued in September 2016



                                           -2-
                            LETENDRE V. CURRITUCK CTY.

                                   Opinion of the Court



and the Notice of Violation issued in February 2017; and to permit Plaintiff to

complete construction of her project and then allow occupancy.

      Plaintiff sought the preliminary injunction and other relief to prevent

Defendant from complying with this Court’s ruling issued on 21 June 2016 in Long,

___ N.C. App. ___, 787 S.E.2d 835. Plaintiff was a party to Long and that case dealt

with the same project and the same provisions of the Currituck County Unified

Development Ordinance (“UDO”) as this case.               See generally id.   In Long, the

petitioner-plaintiffs appealed

             a Superior Court (1) DECISION AND ORDER affirming
             the Currituck County Board of Adjustment’s decision that
             a structure proposed for construction on property owned by
             Respondent Elizabeth Letendre is a single family detached
             dwelling under the Currituck County Unified Development
             Ordinance and a permitted use in the Single Family
             Residential Outer Banks Remote Zoning District and
             dismissing petitioners’ petition for writ of certiorari and (2)
             ORDER denying petitioners’ petition for review of the
             Currituck County Board of Adjustment’s decision and
             again affirming the Currituck County Board of
             Adjustment's decision.

Id. at ___, 787 S.E.2d at 836 (quotation marks omitted).              In other words, the

preliminary injunction on appeal ordered Defendant to “deem” Plaintiff’s project

which was under construction during the pendency of the appeal of Long “to be a

single-family detached dwelling” under the Currituck County UDO, although this

Court held in Long that her house is not a single-family detached dwelling as defined

by the Currituck County UDO. See id., ___ N.C. App. ___, 787 S.E.2d 835.


                                          -3-
                           LETENDRE V. CURRITUCK CTY.

                                  Opinion of the Court



      Plaintiff described her plan to build the house which is the subject of this case,

and was the subject of Long, in her complaint as follows:

                   4.     LeTendre bought the Lot on the open market
             in April 2012 for a purchase price of $530,000.00.

                   5.     From the time that LeTendre bought the Lot
             in April 2012, through the present time, the Lot has had a
             Single Family Residential Outer Banks Remote (“SFR”)
             zoning classification assigned to it by Currituck County.

                   6.     Under      Currituck     County’s  Unified
             Development Ordinance (“UDO”), developments that are
             permitted on properties with a SFR zoning classification
             include single-family detached dwellings.

                    7.     Section 10.51 of the UDO defines a “single-
             family detached dwelling” as a “residential building
             containing not more than one dwelling unit to be occupied
             by one family, not physically attached to any other
             principal structure. For regulatory purposes, this term
             does not include manufactured homes, recreational
             vehicles, or other forms of temporary or portable housing.
             Manufactured buildings constructed for use as single-
             family dwelling units (manufactured home dwellings) are
             treated similar [sic] to single-family detached dwellings.”

                   8.   Neither Section 10.51 of the Currituck County
             UDO, nor any other provision of the Currituck County
             UDO, limits the square footage that a single family
             detached dwelling may have.

                   9.    Neither Section 10.51 of the Currituck County
             UDO, nor any other provision of the Currituck County
             UDO, limits the number of bedrooms that a single-family
             detached dwelling may have.

                  10.  Neither Section 10.51 of the Currituck County
             UDO, nor any other provision of the Currituck County


                                         -4-
              LETENDRE V. CURRITUCK CTY.

                     Opinion of the Court



UDO, limits the number of rooms that a single family
detached dwelling may have.

       11.   After buying the Lot in April 2012, LeTendre
engaged an architect to develop plans for a home to be built
on the Lot. LeTendre’s architect first developed plans for a
home (“Disconnected Home”) with one central wing and
two side wings. The two side wings would not be connected
to the central wing, and instead unenclosed decking would
run between the central wing and each side wing, such that
a person would have to step outside of the Disconnected
Home in order to travel from wing to wing. The three wings
would not have connected rooflines. On the plans for the
Disconnected Home, because the three wings were not
connected, the architect labeled each of the three wings as
a separate “building.” Those plans were never utilized, and
the Disconnected Home was never built.

       12.    LeTendre’s representatives later sought
guidance from the County regarding what type of
development on the Lot would qualify as a single-family
detached dwelling under the Currituck County UDO.
LeTendre’s representatives met with the County Planning
Director and the County Attorney in 2013. At that
meeting, the County Planning Director advised LeTendre’s
representatives that, if the three wings had a connected
roof and were connected by air-conditioned hallways that
allowed for the free flow of heating and air conditioning,
the resulting home would qualify as a single-family
detached dwelling under the UDO. The County Planning
Director did not claim that the three wings would need to
have a common foundation in order for the home to qualify
as a single-family detached dwelling.

       13.   Based on this guidance from the County
Planning Director, LeTendre’s architect developed a new
set of plans for a different home for the Lot. This home
(“Home”) would also have a central wing and two side
wings. But unlike in the Disconnected Home, the Home’s
side wings would be connected with the central wing by two


                            -5-
               LETENDRE V. CURRITUCK CTY.

                     Opinion of the Court



enclosed, air-conditioned hallways. These hallways would
allow for the free flow of heating and air conditioning, and
they also would allow a person to walk throughout the
Home, including all three wings, without ever stepping
outside. The three wings in the Home would have a
common, integrated roofline.

       14.    Although the plans for the Home showed that
the three wings would be interconnected and would have a
connected roofline, through inadvertence these plans
continued the practice from the Disconnected Home’s plans
of labeling each wing as a separate “building.”

      15.    In October 2013, LeTendre submitted the
plans (“Plans”) for this Home to Currituck County for the
County to formally confirm that the Home would be a
permissible single-family detached dwelling that would be
permitted on the Lot under the County’s UDO.

       16.     The Plans showed that each wing would be
slightly less than 5,000 square feet in size, and they showed
that the Home would also have a detached pavilion as an
accessory structure.

       17.   The Plans showed that the foundation of each
enclosed, air-conditioned hallway would be connected to
the foundation of the side wing to which that hallway was
attached.

       18.    The Plans showed that the foundations for the
enclosed, air-conditioned hallways would not be connected
to the foundation of the Home’s central wing.

      19.    The Plans showed that each of the three
wings would have its own separate foundation and that the
foundations for the three wings would not connect together.

      20.     The Plans showed that the Home would not
have a single common foundation.



                            -6-
                            LETENDRE V. CURRITUCK CTY.

                                   Opinion of the Court



                   21.    The Plans that were submitted to Currituck
             County in October 2013 disclosed the square footage of
             each of the three wings of the Home as well as the total
             square footage of the Home.

In November of 2013, the Currituck County Planning Director, Mr. Ben E. Woody,

issued a Letter of Determination “confirming that the Home as proposed in the Plans

would be a single-family detached dwelling and would be permitted on the Lot

pursuant to the Currituck County UDO.”

      Besides approval by the Currituck County BOA, Plaintiff’s house required a

permit from the N.C. Department of Environment and Natural Resources (“DENR”)

allowing “[m]ajor [d]evelopment in an [a]rea of [e]nvironmental [c]oncern pursuant

to NCGS 113-118[.]” Plaintiff planned to build close to the water, in a location “set

back a minimum of 60 feet from the first line of stable natural vegetation[.]” Plaintiff

had hired George Wood, of Environmental Professionals, as a consultant to “assist

her in obtaining state and federal approvals for construction of a home on the

oceanfront property she bought in April 2012.” Plaintiff’s representatives, including

Mr. Wood,    her architect, and her contractor, worked with the North Carolina

Division of Coastal Management to develop a plan for the house which would meet

Coastal Area Management Act (“CAMA”) requirements. The requirement which has

created most of this controversy was that no building could be larger than 5,000

square feet; Plaintiff planned for the project to be approximately 15,000 square feet.




                                          -7-
                             LETENDRE V. CURRITUCK CTY.

                                   Opinion of the Court



      The trial court’s order made several findings of fact regarding the CAMA

regulations:

                      3.     Construction on LeTendre’s lot would also
               have to satisfy regulation under North Carolina’s Coastal
               Area Management Act (“CAMA”). CAMA regulations
               impose setbacks that developments must satisfy that are
               based on the size of the developments proposed. LeTendre
               wanted her home to use a CAMA setback known as the “60
               foot” setback, which requires a development to be set back
               from the waterfront a minimum of 60 feet or 30 times the
               property’s shoreline erosion rate. That setback is for
               developments less than 5,000 square feet in size. However,
               CAMA regulations allow a larger development to use the
               60-foot setback if that development is composed of separate
               components that are each less than 5,000 square feet and
               that are structurally independent of each other. LeTendre
               therefore intended to design her home so that each of the
               three wings would be less than 5,000 square feet and would
               be structurally independent from each other. Designing
               homes that are larger than 5,000 square feet so that they
               have structurally independent components and can use the
               60-foot CAMA setback is permitted by the Division of
               Coastal Management and is common along the North
               Carolina Coast and in Currituck County. LeTendre’s
               representatives explained to the Division of Coastal
               Management and to Currituck County her desire for the
               wings of her home to be structurally independent so that
               the 60-foot setback could be used.

                      4.    After consultation with the North Carolina
               Division of Coastal Management, which administers
               CAMA regulations, and with the Currituck County
               Planning Department, LeTendre’s architect prepared a set
               of plans that proposed to connect the three wings of her
               home using uncovered, unenclosed decking. Although this
               would satisfy CAMA’s requirement for structural
               independence, the Currituck County Planning Director
               would not accept those plans. The Planning Director


                                          -8-
                                  LETENDRE V. CURRITUCK CTY.

                                          Opinion of the Court



                determined that connecting the wings with unenclosed
                decking would not make the wings a single structure in
                order for the home to qualify as a single-family detached
                dwelling under the County UDO.

                       5.    During subsequent discussions between
                LeTendre’s design professionals and the County Planning
                Department, the County Planning Director proposed that
                the wings be connected with enclosed, air conditioned
                hallways. The Planning Director determined that
                connecting the wings in this way would allow the home to
                qualify as a single-family detached dwelling because the
                wings would be sufficiently integrated to constitute a single
                structure. There was no language in the UDO that
                expressly contradicted this determination by the Planning
                Director.1

                       6.    LeTendre’s architect therefore prepared a set
                of plans that proposed to connect the three wings using
                enclosed, air conditioned hallways. After reviewing these
                plans, the County Planning Director issued a November
                2013 Letter of Determination providing that the home
                proposed on those plans would qualify as a single-family
                detached dwelling under the UDO. The Division of Coastal
                Management also concluded that those plans satisfied
                CAMA’s setback regulations so that the 60-foot setback
                could be used for LeTendre’s home.

After these consultations and plan revisions seeking to comply with both CAMA

regulations and the UDO, the CAMA permit was “issued on March 17th, 2014, four

days after the hearing before the Currituck County Board of Adjustment on March

13, 2014” where Mr. Wood testified as Plaintiff’s CAMA expert.



        1 Section 10.51 of the UDO does not permit the principal structure to be “physically attached”
to any other principal structure, so the last sentence of this finding is not entirely accurate; this Court
interpreted the UDO in Long and determined otherwise. Long, __ N.C. App. at ___, 787 S.E.2d at 838.

                                                   -9-
                           LETENDRE V. CURRITUCK CTY.

                                 Opinion of the Court



      In December of 2013, landowners adjacent to Plaintiff’s lot, Mr. and Mrs. Long,

appealed the November 2013 Letter of Determination to the Currituck County BOA,

which upheld the Letter of Determination in May of 2014. The Longs then sought

review of the BOA’s determination by the Superior Court, which upheld the BOA’s

ruling in December of 2014; on 31 December 2014, the Longs appealed.

      In March of 2015, after the Longs filed their notice of appeal and before the

record on appeal had even been submitted to this Court, Plaintiff sought a Building

Permit “permitting construction of the Home on the Lot.” Our record shows that both

the Currituck County Planning Director, Mr. Woody, and counsel for the Longs

warned Plaintiff about beginning construction before this Court had issued its

opinion in Long. On 2 April 2015, counsel for the Longs sent a letter to Plaintiff’s

counsel warning:

            I want to emphasize that this litigation is not over and you
            and your client are on notice that construction of the
            project while the litigation is ongoing is done with the risk
            that the appellate court will reverse the Superior Court,
            and that such reversal would result in the revocation of the
            building permit. While it may be true that your client can
            begin construction (provided there is no other prohibition
            from the Department of Insurance) your client will
            nonetheless be required to tear down, dismantle or
            otherwise remove such construction if the Court of Appeals
            reverses the Superior Court and revokes the zoning
            approval and attendant building permit. I understand that
            your client has elected to proceed with construction despite
            knowledge of the aforementioned risks.




                                        - 10 -
                             LETENDRE V. CURRITUCK CTY.

                                   Opinion of the Court



      Despite these warnings, Plaintiff proceeded with construction.          Plaintiff

described her decision to proceed in her affidavit filed in this case:

                    14.   In March 2015, Currituck County issued a
             building permit for my home to me and to my general
             contractor. Although the Longs’ appeal wasn’t over, after
             carefully considering all options, I decided to proceed with
             construction of the home. I made this decision for several
             reasons.

                   15.    First, over the course of a year, three different
             authorities had considered the 2013 plans for my home and
             had agreed that the home would be permitted under the
             County UDO. The Currituck County Planning Director
             had made that determination, the Currituck County Board
             of Adjustment had made that determination, and then a
             superior court judge had made that determination. All of
             them had considered the Longs’ arguments for why my
             home shouldn’t be allowed, and all of them had rejected the
             Longs’ arguments.

                   16.    Additionally, the plans for my home had been
             reviewed and approved by a number of other agencies . . . .
             These agencies all had reviewed the plans because a CAMA
             Major Development was required for my home.

                    17.   Meanwhile, the Longs hadn’t filed any appeal
             to the Board of Adjustment from the building permit issued
             to me in March 2015. No challenge to that permit existed
             when I decided to begin construction. In fact, to date, no
             one has appealed the issuance of my building permit, and
             the County Building Inspector has never withdrawn that
             permit. The Longs also had not appealed the Division of
             Coastal Management’s issuance of a CAMA permit for my
             home.

      On 21 June 2016, this Court issued its opinion in Long, reversing the superior

court’s order and holding that Plaintiff’s project as proposed was not a single family


                                          - 11 -
                            LETENDRE V. CURRITUCK CTY.

                                    Opinion of the Court



detached dwelling as defined by the Currituck County UDO, Section 10.51. See Long,

___ N.C. App. ___, 787 S.E.2d 835. Plaintiff alleges in her complaint in this action

that construction on the project was about 95% complete at that point. Plaintiff’s

representatives met with county officials and they discussed various ways of bringing

Plaintiff’s house into compliance with the UDO in a manner within the CAMA permit

but could not reach an agreement. In September 2016, Defendant issued a Stop Work

Order. In January 2017, Plaintiff proposed an amendment to the UDO which would

allow her project to be permitted as a single family detached dwelling, but the

Currituck County Board of Commissioners rejected it. On 1 February 2017, the

Currituck County Planning Director issued a Notice of Violation based upon the

house’s failure to qualify as a single family detached dwelling under the UDO, in

accordance with Long. Plaintiff made no changes to the house but filed this action

seeking injunctions and a declaratory judgment preventing Defendant from

complying with this Court’s ruling in Long and compensation for Defendant’s

attempts to enforce Long.

                             III.    Preliminary Matters

      Before addressing the substance of Defendant’s appeal, we first address a few

preliminary matters.

A.    Plaintiff’s Claims




                                           - 12 -
                            LETENDRE V. CURRITUCK CTY.

                                 Opinion of the Court



      Plaintiff’s complaint presents many claims which she alleges support issuance

of a preliminary injunction, permanent injunction, and ultimately a declaratory

judgment preventing Defendant from enforcing its UDO in accord with this Court’s

opinion in Long. To avoid confusion, we will address Plaintiff’s claims mostly in the

order as presented in her complaint, although we will group the claims of

constitutional violations together since the analysis is similar for each. Plaintiff

labeled her claims as follows:

                           FIRST CAUSE OF ACTION
             (Section 10.51 of the Currituck County UDO Violates
             North Carolina’s Zoning Enabling Statutes)

             (Section 10.51’s Requirement That the Home Have a Single
             Common Foundation Does Not Promote Health, Safety,
             Morals, or the General Welfare)

             (Section 10.51’s Requirement That a Single-Family
             Detached Dwelling Be Contained Within a Single Building
             Does Not Promote Health, Safety, Morals, or the General
             Welfare)

             (Section 10.51 Otherwise Imposes Pointless Restrictions)

                           SECOND CAUSE OF ACTION
             (Section 10.51 of the Currituck County UDO Violates the
             United States and North Carolina Constitutions Because
             It Is Arbitrary and Capricious)

                            THIRD CAUSE OF ACTION
             (Section 10.51 of the Currituck County UDO Attempts To
             Regulate “Building Design Elements” In Violation of North
             Carolina Law)

                           FOURTH CAUSE OF ACTION


                                        - 13 -
                                LETENDRE V. CURRITUCK CTY.

                                       Opinion of the Court



               (Section 10.51 of the Currituck County UDO Is Preempted
               By the North Carolina Building Code)

                             FIFTH CAUSE OF ACTION
               (Section 10.51 of the Currituck County                   UDO      Is
               Unconstitutionally Vague)

                             SIXTH CAUSE OF ACTION
               (Currituck County Has Taken LeTendre’s Property)

                           SEVENTH CAUSE OF ACTION
               (Currituck County Has Violated LeTendre’s Right to Equal
               Protection Under the North Carolina Constitution and the
               United States Constitution)

                            EIGHTH CAUSE OF ACTION
               (Currituck County’s Attempts to Enforce Section 10.51 of
               the UDO Against the Home are Barred by Laches)

                            NINTH CAUSE OF ACTION
               (LeTendre Has Vested Rights To Complete the Home and
               To Use the Home)2

       In this appeal, we will consider only whether the trial court erred in issuing

the preliminary injunction. We will consider only whether the trial court erred in

issuing the preliminary injunction based upon the conclusion that Plaintiff is likely

to prevail on the merits of any of the other claims and will suffer irreparable harm

without issuance of the injunction.

B.     Interlocutory Appeal

       Because the preliminary injunction is not a final order, this appeal is



       2 Plaintiff’s complaint has 69 pages with 372 paragraphs of allegations. The record includes
651 pages of exhibits. In comparison, this opinion is relatively short.

                                              - 14 -
                            LETENDRE V. CURRITUCK CTY.

                                   Opinion of the Court



interlocutory. See Rockford-Cohen Grp., LLC v. N.C. Dep’t of Ins., 230 N.C. App. 317,

318, 749 S.E.2d 469, 471 (2013) (“It is well-established that a preliminary injunction

is an interlocutory order.”)    “There is no immediate right of appeal from an

interlocutory order unless the order affects a substantial right.” Id. Defendant

alleges that it has a substantial right that will be impaired if review is delayed

because it has a right to exercise its police power to enforce its ordinances. Defendant

is correct as clarified by Judge, now Justice, Ervin’s dissent, which was adopted by

the Supreme Court in Sandhill Amusements, Inc. v. Sheriff of Onslow Cnty.: “[T]his

Court has recognized that the entry of a preliminary injunction precluding a state or

local agency from enforcing the law affects a substantial right and is immediately

appealable.”   236 N.C. App. 340, 360, 762 S.E.2d 666, 680 (2014) (Ervin, J.

dissenting), rev'd and remanded, 368 N.C. 91, 773 S.E.2d 55 (2015). Adoption and

enforcement of zoning ordinances is an exercise of the police power. See Raleigh v.

Fisher, 232 N.C. 629, 635, 61 S.E.2d 897, 902 (1950) (“In enacting and enforcing

zoning regulations, a municipality acts as a governmental agency and exercises the

police power of the State.”) This Court therefore “has jurisdiction over Defendant’s

appeal from the issuance of the preliminary injunction” and we will “proceed to

address the validity of Defendant’s challenge to . . . the trial court’s order on the

merits.” Sandhill, 236 N.C. App. at 361, 762 S.E.2d at 681.

C.    Plaintiff’s Motion to Dismiss as Moot



                                          - 15 -
                           LETENDRE V. CURRITUCK CTY.

                                  Opinion of the Court



      Plaintiff has moved to dismiss this appeal as moot because the preliminary

injunction on appeal allowed her to complete the construction of the project and begin

using it. Plaintiff argues that the “[c]onstruction cannot be undone, the County’s

determination that the Home was constructed in accordance with the building code

cannot be unmade, and the [Certificate of Occupancy] cannot rightfully be rescinded.”

Defendant responds that even though the project is complete, the preliminary

injunction continues to have effect because it “prevents the County from requiring

Letendre to cease use of the multiple buildings on her property until she complies

with the UDO and this Court’s Long decision and the County’s use of civil and

criminal remedies to enforce the county’s ordinance.”

      “A case is considered moot when a determination is sought on a matter

which, when rendered, cannot have any practical effect on the existing

controversy.” Lange v. Lange, 357 N.C. 645, 647, 588 S.E.2d 877, 879 (2003)

(citation and quotation marks omitted).      Plaintiff’s assertions that “construction

cannot be undone” and “the [Certificate of Occupancy] cannot rightfully be rescinded”

are not supported by law and are incorrect.         Construction can be undone and

structures can be moved. Plaintiff’s assertion regarding “the County’s determination

that the Home was constructed in accordance with the building code” is irrelevant.

There has never been any contention in this case that Plaintiff’s project was in

violation of the building code; the dispute arises from the UDO. Because the



                                         - 16 -
                            LETENDRE V. CURRITUCK CTY.

                                   Opinion of the Court



preliminary injunction continues to keep Defendant from enforcing the UDO as

required by this Court’s opinion in Long, this appeal is not moot, see generally id.,

and Plaintiff’s motion to dismiss is denied.

                                       IV.     Analysis

      Defendant appealed the trial court’s ORDER GRANTING PLAINTIFF’S

MOTION FOR PRELIMINARY INJUNCTION which orders Defendant to “deem the

home approved by the building permit issued in March 2015 to be a single-family

detached dwelling for purposes of the Currituck County Unified Development

Ordinance” and to allow Plaintiff to complete construction of the home and to grant

a certificate of occupancy when complete. The trial court determined Plaintiff was

likely to succeed on the merits of several claims in her complaint, and Plaintiff argues

on appeal that even if a legal basis found by the trial court was in error, the order

must be affirmed if there is any legal basis to support the result. Therefore, if just

one of Plaintiff’s claims is likely to succeed on the merits, the injunction must be

affirmed. See generally Shore v. Brown, 324 N.C. 427, 428, 378 S.E.2d 778, 779 (1989)

(“If the correct result has been reached, the judgment will not be disturbed even

though the trial court may not have assigned the correct reason for the judgment

entered.”) Because we have determined that Plaintiff is not likely to succeed on any

of her claims, we must address each of them.




                                          - 17 -
                             LETENDRE V. CURRITUCK CTY.

                                    Opinion of the Court



A.    Standard of Review

       In review of a trial court's ruling on a motion for a preliminary injunction, we

begin with the “presumption that the lower court’s decision was correct, and the

burden is on the appellant to show error.” A.E.P. Industries v. McClure, 308 N.C.
393, 414, 302 S.E.2d 754, 767 (1983). But “on appeal from an order of superior court

granting or denying a preliminary injunction, an appellate court is not bound by the

findings, but may review and weigh the evidence and find facts for itself.” Id. at 402,

302 S.E.2d at 760. “The scope of appellate review in the granting or denying of a

preliminary injunction is essentially de novo.” Robins & Weill v. Mason, 70 N.C. App.
537, 540, 320 S.E.2d 693, 696 (1984).

      A preliminary injunction is an extraordinary measure normally intended only

to preserve the status quo during litigation,

                    [i]t will be issued only (1) if a plaintiff is able
                    to show likelihood of success on the merits of
                    his case and (2) if a plaintiff is likely to sustain
                    irreparable loss unless the injunction is
                    issued, or if, in the opinion of the Court,
                    issuance is necessary for the protection of a
                    plaintiff’s rights during the course of
                    litigation.

A.E.P., 308 N.C. at 401, 302 S.E.2d at 759–60 (citations omitted).

      In this action, there is no challenge to the trial court’s underlying findings of

fact. Also, the preliminary injunction was not intended “to preserve the status quo[,]”

see id., but to change it, by requiring Defendant to disregard the UDO’s plain


                                           - 18 -
                             LETENDRE V. CURRITUCK CTY.

                                    Opinion of the Court



language as interpreted by Long and remove Defendant’s ability to enforce the law.

See generally Long, ___ N.C. App. ___, 787 S.E.2d 835. But in any event, the first

question in determining whether a preliminary injunction should have been granted

is the likelihood of success on the merits. See id. If the Plaintiff is unable to show

likelihood of success on the merits of her legal claims, the Court need not reach the

second question of whether the Plaintiff “is likely to sustain irreparable loss unless

the injunction is issued, or if, in the opinion of the Court, issuance is necessary for

the protection of a plaintiff’s rights during the course of litigation.” Id.

      We will next consider whether Defendant has met its burden of showing that

Plaintiff does not have a likelihood of success on the merits for each claim.

Defendant’s brief addresses why Plaintiff’s claims will likely not succeed, and

Plaintiff’s brief addresses why they will. Thus, while Defendant is the appellant, the

focus of our analysis is on Plaintiff’s claims and their “likelihood of success on the

merits[.]” Id. We consider “essentially de novo[,]” Robin, 70 N.C. App. at 540, 320

S.E.2d at 696, whether the trial court erred in taking this “extraordinary measure”

and determining “plaintiff is able to show likelihood of success on the merits[.]”

A.E.P., 308 N.C. at 401, 302 S.E.2d at 759. Because many of Plaintiff’s claims are

similar and her arguments tend to overlap, and because Plaintiff’s brief does not

address the issues in the same order as Defendant’s brief, we will address the claims

in the order as set forth in the complaint.



                                           - 19 -
                             LETENDRE V. CURRITUCK CTY.

                                   Opinion of the Court



      We also note that while Plaintiff has presented nine claims, including

constitutional claims, Plaintiff is actually challenging a definition of a single family

detached dwelling. Six out of Plaintiff’s nine claim headings specifically reference

Section 10.51 and the other three implicitly rely upon it. As noted by Long, Section

10.51 simply defines a single family detached dwelling as “[a] residential building

containing not more than one dwelling unit to be occupied by one family, not

physically attached to any other principal structure. UDO § 10.51.” Long, __ N.C.

App. at ___, 787 S.E.2d at 838. While it is easy to lose the forest for the trees amidst

Plaintiff’s many claims, Plaintiff is simply challenging the definition of a single family

detached dwelling as interpreted by Long and as applied to her project. See Id. ___

N.C. App. ___, 787 S.E.2d 835.

B.    Claim I: UDO Section 10.51 Violates North Carolina’s Zoning Enabling
      Statutes

      Plaintiff raises two claims under the Zoning Enabling Statutes.

      1. North Carolina General Statute § 153A-340(a)

      Plaintiff alleges that Section 10.51 of the UDO violates North Carolina

General Statute § 153A-340(a), which is the grant of power to counties to enact

zoning ordinances:

             For the purpose of promoting health, safety, morals, or the
             general welfare, a county may adopt zoning and
             development regulation ordinances. These ordinances may
             be adopted as part of a unified development ordinance or
             as a separate ordinance. A zoning ordinance may regulate


                                          - 20 -
                            LETENDRE V. CURRITUCK CTY.

                                   Opinion of the Court



             and restrict the height, number of stories and size of
             buildings and other structures, the percentage of lots that
             may be occupied, the size of yards, courts and other open
             spaces, the density of population, and the location and use
             of buildings, structures, and land for trade, industry,
             residence,           or          other            purposes.

N.C. Gen. Stat. § 153A-340(a) (2017).

      The trial court made this conclusion of law on the zoning enabling statute:

                    4.    LeTendre is likely to prevail on her claim that
             the provisions of the UDO that are barring her home from
             being a single-family detached dwelling are unenforceable
             because those provisions violate the zoning enabling
             statutes. They constitute an arbitrary restriction on her
             ability to use her property in that they do not promote
             health, safety, morals, or the general welfare.

(Emphasis added.) Plaintiff contends that Section 10.51 of Currituck County’s UDO

violates North Carolina General Statute § 153A-340(a) because it does not promote

“health, safety, morals, or the general welfare[.]” Id. Plaintiff argues that Section

10.51’s “requirements” of “a Single Common Foundation” and “that a Single-Family

Detached Dwelling Be Contained Within a Single Building” do not “Promote Health,

Safety, Morals, or the General Welfare[.]”

      “The presumption is that the zoning ordinance as a whole is a proper exercise

of the police power[.] The burden to show otherwise rests upon a property owner who

asserts its invalidity.” Durham County. v. Addison, 262 N.C. 280, 282, 136 S.E.2d
600, 602 (1964) (citations, quotation marks, and ellipses omitted).         In asserting

Section 10.51’s “invalidity[,]” see id., Plaintiff focuses on her alleged “requirements”


                                          - 21 -
                            LETENDRE V. CURRITUCK CTY.

                                    Opinion of the Court



of UDO Section 10.51 and the lack of a substantial relation between the regulation

and the promotion of general welfare. Plaintiff argues,

             Our courts have confirmed that zoning regulations are
             valid only if they substantially promote one of the four
             stated goals. ‘Zoning ordinances are upheld when, but only
             when, they bear a substantial relation to the public
             health, safety, morals, or general welfare.’ Schloss v.
             Jamison, 262 N.C. 108, 114, 136 S.E.2d 691, 695 (1964)
             (emphasis added); see also Covington v. Town of Apex, 108
N.C. App. 231, 234-35, 423 S.E.2d 537, 539 (1992) (striking
             down a town’s rezoning ordinance in part because the
             rezoning would create only aesthetic improvements, which
             were a minimal public benefit); Wenco Mgmt. Co. Town of
             Carrboro, 53 N.C. App. 480, 281 S.E.2d 74 (1981) (finding
             zoning ordinances that barred drive-thru restaurants but
             allowed other types of businesses to have drive-thru
             windows as not being reasonably related to any legitimate
             governmental objective).

(Emphasis in original.) Plaintiff claims, and the trial court found, that Section 10.51

of the UDO is an “arbitrary restriction on her ability to use her property” because it

does “not promote health, safety, morals, or the general welfare” so it is in violation

of the zoning enabling statutes. Plaintiff argues that “the UDO’s requirement of

structural dependence does not bear substantial relation to the zoning enabling

statute because this statute does not authorize a County to regulate the design or

function of structural elements.”

      The most basic problem with Plaintiff’s argument is that UDO Section 10.51

does not require “a Single Common Foundation” or that “a Single-Family Detached




                                           - 22 -
                            LETENDRE V. CURRITUCK CTY.

                                   Opinion of the Court



Dwelling Be Contained Within a Single Building[,]” nor does it “regulate the design

or function of structural elements.” As explained in Long,

             The UDO defines “DWELLING, SINGLE-FAMILY
             DETACHED” as follows:             “A residential building
             containing not more than one dwelling unit to be occupied
             by one family, not physically attached to any other
             principal structure.” UDO § 10.51. Thus, the definition of
             a Single Family Dwelling has five elements: (1) A building,
             (2) for residential use, (3) containing not more than one
             dwelling unit, (4) to be occupied by one family, and (5) not
             physically attached to any other “principal structure.” The
             definition of a Single Family Dwelling includes portions
             that address the physical structure of the proposed
             dwelling: “a building,” “containing not more than one
             dwelling unit,” and “not physically attached to any other
             principal structure.” . . .
                    ....
                    Yet the definition of Single Family Dwelling clearly
             allows more than one “building” or “structure” to be
             constructed on the same lot, so the presence of three
             “buildings” alone does not disqualify the project.

___ N.C. App. at ___, 787 S.E.2d at 838-40 (citation and footnotes omitted).

      Plaintiff argues because the UDO would allow a 15,000 square foot house on

Plaintiff’s lot there is no practical difference between her project and a 15,000 square

foot house of a more traditional configuration. Plaintiff’s argument, and some of the

trial court’s findings, also focus on a “structural dependence” requirement allegedly

imposed by Defendant. But the UDO does not address structural dependency nor

does it require any particular type or design of foundation. The type or design of

foundation was also not a factor in this Court’s decision in Long. See Long, ___ N.C.



                                          - 23 -
                            LETENDRE V. CURRITUCK CTY.

                                   Opinion of the Court



App. ___, 787 S.E.2d 835. Section 10.51 addresses the types of structures allowed but

says nothing about their construction or design. See generally id. at ___, 787 S.E.2d

at 838. Section 10.51 is directly within the types of restrictions listed by North

Carolina General Statute § 153A-340(a); Defendant

             may regulate and restrict the height, number of stories and
             size of buildings and other structures, the percentage of
             lots that may be occupied, the size of yards, courts and
             other open spaces, the density of population, and the
             location and use of buildings, structures, and land for
             trade, industry, residence, or other purposes.

N.C. Gen. Stat. § 153A-340(a).

Plaintiff’s focus on a requirement of “structural dependence” is simply misplaced.

      The only specific requirements as to the design or size of the house or type of

foundation are imposed by the CAMA permit which will not allow any single building

to be over 5,000 square feet. As the trial court found, “CAMA regulations allow a

larger development to use the 60-foot setback if that development is composed of

separate components that are each less than 5,000 square feet and that are structurally

independent of each other.” (Emphasis added). And the need for a CAMA permit was

created by Plaintiff’s decision to build the house so close to the shore. Plaintiff’s lot

is approximately 3.5 acres, and the project could have been constructed in another

location where a CAMA permit would not be needed.         The unique characteristics of

Plaintiff’s lot and her desired project location do not mean that Defendant acted

beyond the authority granted by North Carolina General Statute § 153A-340(a) to


                                          - 24 -
                           LETENDRE V. CURRITUCK CTY.

                                  Opinion of the Court



enact ordinances which in their legislative judgment “promote health, safety, morals,

or the general welfare[.]” N.C. Gen. Stat. § 153A-340(a).

      In addition, Long also noted the substantial relation between Section 10.51

and the general welfare:

             The UDO provides that the SF District
                  is established to accommodate very low
                  density residential development on the
                  portion of the outer banks north of Currituck
                  Milepost 13. The district is intended to
                  accommodate        limited      amounts     of
                  development in a manner that preserves
                  sensitive natural resources, protects wildlife
                  habitat, recognizes the inherent limitations
                  on development due to the lack of
                  infrastructure, and seeks to minimize damage
                  from flooding and catastrophic weather
                  events. The district accommodates single-
                  family detached homes. Public safety and
                  utility uses are allowed, while commercial,
                  office, and industrial uses are prohibited.

Long, ___ N.C. App. at ___, 787 S.E.2d at 838 (citation, ellipses, and brackets

omitted). “The UDO defines DWELLING, SINGLE–FAMILY DETACHED as follows:

A residential building containing not more than one dwelling unit to be occupied by

one family, not physically attached to any other principal structure. UDO § 10.51.”

Id. at ___, 787 S.E.2d at 838 (quotation marks omitted).       Thus, allowing only

residential buildings that do not contain “more than one dwelling unit to be occupied

by one family” and are “not physically attached to any other principal structure”

ensures there is “limited amounts of development in a manner that preserves


                                         - 25 -
                             LETENDRE V. CURRITUCK CTY.

                                   Opinion of the Court



sensitive natural resources, protects wildlife habitat, recognizes the inherent

limitations on development due to the lack of infrastructure, and seeks to minimize

damage from flooding and catastrophic weather events[;]” id., the UDO’s goals would

promote “the public health, safety, morals, or general welfare.” N.C. Gen. Stat. §

153A-340(a).    And while we find Plaintiff’s argument to be without merit, even

assuming arguendo there was weight to her contention that UDO Section 10.51 does

not promote “public health, safety, morals, or general welfare[,]” Plaintiff’s own cited

case law states that

                [w]hen the most that can be said against such ordinances
               is that whether it was an unreasonable, arbitrary or
               unequal exercise of power is fairly debatable, the courts
               will not interfere. In such circumstances the settled rule
               seems to be that the court will not substitute its judgment
               for that of the legislative body charged with the primary
               duty and responsibility of determining whether its action
               is in the interest of the public health, safety, morals or
               general welfare.

Schloss v. Jamison, 262 N.C. 108, 115, 136 S.E.2d 691, 696 (1964) (citations and

quotation marks omitted).

      Plaintiff is asking this Court to conclude she is likely to prevail on a claim that

a UDO definition of a single family detached dwelling is beyond the legislative

authority granted by North Carolina General Statute § 153A-340(a). If we were to

determine that Plaintiff is likely to prevail on such a claim, our ruling would cast

serious doubt on nearly every common provision of all municipal ordinances in the



                                          - 26 -
                            LETENDRE V. CURRITUCK CTY.

                                   Opinion of the Court



State of North Carolina, including definitions of single family detached dwellings and

other common uses. Plaintiff has presented no authority that Defendant’s definition

of a single family detached dwelling is beyond the County’s statutory power. Plaintiff

is unlikely to prevail on her claim that UDO Section 10.51 is not authorized by North

Carolina General Statute § 153A-340(a), and thus that is not a proper basis for a

preliminary injunction.

      2.     North Carolina General Statute § 153A-340(l)

      North Carolina General Statute § 153A-340(l) provides, in part,

             Any zoning and development regulation ordinance relating
             to building design elements adopted under this Part, under
             Part 2 of this Article, or under any recommendation made
             under G.S. 160A-452(6)c. may not be applied to any
             structures subject to regulation under the North Carolina
             Residential Code for One- and Two-Family Dwellings . . . .
                      ....
             . . . For the purposes of this subsection, the phrase “building
             design elements” means exterior building color; type or
             style of exterior cladding material; style or materials of roof
             structures or porches; exterior nonstructural architectural
             ornamentation; location or architectural styling of
             windows and doors, including garage doors; the number
             and types of rooms; and the interior layout of rooms. The
             phrase “building design elements” does not include any of
             the following: (i) the height, bulk, orientation, or location of
             a structure on a zoning lot; (ii) the use of buffering or
             screening to minimize visual impacts, to mitigate the
             impacts of light and noise, or to protect the privacy of
             neighbors; or (iii) regulations adopted pursuant to this
             Article governing the permitted uses of land or structures
             subject to the North Carolina Residential Code for One-
             and Two-Family Dwellings.



                                          - 27 -
                            LETENDRE V. CURRITUCK CTY.

                                  Opinion of the Court



N.C. Gen. Stat. § 153A-340(l) (2017).

      Plaintiff also argues that “Section 10.51 of the Currituck County UDO

[a]ttempts [t]o [r]egulate “[b]uilding [d]esign [e]lements” [i]n [v]iolation of North

Carolina [l]aw[,]” specifically North Carolina General Statute § 153A-340(l). Plaintiff

essentially alleges in her complaint that because multiple principal structures are

not allowed on her lot, the UDO impermissibly attempts “to regulate the interior

layout of rooms[.]” The trial court did not make a specific conclusion as to North

Carolina General Statute § 153A-340(l) and its conclusion regarding the zoning

enabling statute focuses on the “public welfare” portion of subsection (a). Plaintiff

also does not make any arguments specifically regarding North Carolina General

Statute § 153A-340(l) in her brief.

      But just as we discussed above, Plaintiff’s argument seeks to impose imaginary

“requirements” upon Section 10.51.      Section 10.51 does not address the “interior

layout of rooms” any more than it addresses foundations or “structural dependence[.]”

Plaintiff is unlikely to prevail on a claim that Defendant wrongfully regulated the

interior layout of her rooms, and thus that could not be a proper basis for a

preliminary injunction.

C.    Constitutional Claims




                                         - 28 -
                             LETENDRE V. CURRITUCK CTY.

                                   Opinion of the Court



      Plaintiff’s second, fifth, and seventh claims all raise constitutional issues.

Each of the constitutional issues again focuses on Section 10.51. It is not entirely

clear if Plaintiff’s claims are facial or as-applied challenges to Section 10.51.

             [T]here is a difference between a challenge to the facial
             validity of an ordinance as opposed to a challenge to the
             ordinance as applied to a specific party. The basic
             distinction is that an as-applied challenge represents a
             plaintiff’s protest against how a statute was applied in the
             particular context in which plaintiff acted or proposed to
             act, while a facial challenge represents a plaintiff’s
             contention that a statute is incapable of constitutional
             application in any context. In an as-applied case, the
             plaintiff is contending that the defendant municipal agency
             violated his or her constitutional rights in the manner in
             which an ordinance was applied to his or her property.
             Only in as-applied challenges are facts surrounding the
             plaintiff’s particular circumstances relevant.
                     . . . And in the context of a zoning action involving
             property, it must be clear that the state’s action has no
             foundation in reason and is a mere arbitrary or irrational
             exercise of power having no substantial relation to the
             public health, the public morals, the public safety or the
             public welfare in its proper sense. Further, in making this
             determination we may consider, among other factors,
             whether: (1) the zoning decision is tainted with
             fundamental procedural irregularity; (2) the action is
             targeted at a single party; and (3) the action deviates from
             or is inconsistent with regular practice.

Town of Beech Mountain v. Genesis Wildlife, ___ N.C. App. ___, ___, 786 S.E.2d 335,

347 (2016) (citations, quotation marks, and brackets omitted), aff’d per curiam, 369
N.C. 722, 799 S.E.2d 611 (2017). The complaint uses the phrase “on its face” several

times, but Plaintiff cites no authority and makes no real argument that the UDO is



                                          - 29 -
                            LETENDRE V. CURRITUCK CTY.

                                   Opinion of the Court



unconstitutional on its face. Because “a facial challenge represents a Plaintiff’s

contention that a statute is incapable of constitutional application in any context[,]”

if we determine the ordinance is constitutional as-applied to Plaintiff, we have

necessarily also determined it is facially constitutional as her case is the “context”

where it is capable “of constitutional application[.]” Id. (emphasis added). Plaintiff’s

real argument is that UDO Section 10.5 is unconstitutional as applied to her project,

so we will address her contentions accordingly.

      Again, it is also important to remember the history of this case. Defendant

initially approved Plaintiff’s plans and the Longs challenged that approval in Long.

See generally Long, ___ N.C. App. ___, 787 S.E.2d 835. Defendant did not apply UDO

Section 10.51 to Plaintiff in the manner she claims to be unconstitutional in this case

until after Long was issued and Defendant sought to comply with the ruling in Long.

So Plaintiff’s as-applied constitutional challenges are based upon Defendant’s efforts

to enforce the UDO as interpreted by Long.

      While our standard of review remains “essentially de novo[,]” Robin, 70 N.C.

App. at 540, 320 S.E.2d at 696, for purposes of whether the trial court should have

issued a preliminary injunction, we also consider constitutional issues de novo:

             The standard of review for questions concerning
             constitutional rights is de novo. Furthermore, when
             considering the constitutionality of a statute or act there is
             a presumption in favor of constitutionality, and all doubts
             must be resolved in favor of the act. In passing upon the
             constitutionality of a statute there is a presumption that it


                                          - 30 -
                                 LETENDRE V. CURRITUCK CTY.

                                         Opinion of the Court



               is constitutional, and it must be so held by the courts,
               unless it is in conflict with some constitutional provision.

State v. Fryou, 244 N.C. App. 112, 125, 780 S.E.2d 152, 161 (2015), disc. review

dismissed, 368 N.C. 689, 781 S.E.2d 479, disc. review denied, 368 N.C. 689, 781 S.E.2d
483 (2016).

       1.      Arbitrary and Capricious

       Plaintiff argues that application of Section 10.51 violates the state and federal

constitutions because it arbitrarily and capriciously distinguishes between building

characteristics and her constitutional due process rights have been violated.                    To a

large extent, Plaintiff’s argument repeats her contentions from her arguments

regarding North Carolina General Statute § 153A-340(a). The trial court’s only

conclusion which appears to address this claim is: “They constitute an arbitrary

restriction on her ability to use her property in that they do not promote health,

safety, morals, or the general welfare.”3

       Plaintiff contends

               Section 10.51 violates the federal and state constitutions
               because it is arbitrary and capricious in three respects: (1)
               its distinction of permissible buildings based on common,
               versus separate, foundations; (2) its requirement that a
               ‘dwelling’ be a single building; and (3) the County’s
               interpretation that labeling within plans as opposed to
               actual building characteristics, is determinative.


       3  It appears this conclusion was actually addressing the zoning enabling statutes since that is
the only legal basis the trial court mentions along with the “health, safety, morals, or the general
welfare” language, but it is the only conclusion which uses the word “arbitrary[.]”

                                                - 31 -
                                LETENDRE V. CURRITUCK CTY.

                                       Opinion of the Court



Plaintiff only cites one case in this section of her brief: “‘Governmental action in the

zoning or land use context violates due process principles if it is arbitrary or

capricious, lacks a rational basis, or is undertaken with improper motives.’

Browning-Ferris Industs. Of South Atlantic, Inc. v. Wake Cty., 905 F. Supp. 312, 319

(E.D.N.C. 1995).”4       Plaintiff uses Browning-Ferris only to support this general

proposition, which is correct, but Plaintiff cites no cases to show how her enumerated

three contentions would likely violate her rights to due process.

       In Responsible Citizens, our Supreme Court set out the analysis to be used in

“due process challenges to governmental regulations of private property claimed to

be an invalid exercise of the police power.” See generally Responsible Citizens v. City

of Asheville, 308 N.C. 255, 261, 302 S.E.2d 204, 208 (1983).

                      Several principles must be borne in mind
                      when considering a due process challenge to
                      governmental regulation of private property
                      on grounds that it is an invalid exercise of the
                      police power. First, is the object of the
                      legislation within the scope of the police
                      power?     Second,     considering    all    the
                      surrounding circumstances and particular
                      facts of the case is the means by which the
                      governmental entity has chosen to regulate
                      reasonable?
                      In short, then, the court is to engage in an ends-
               means analysis in deciding whether a particular exercise
               of the police power is legitimate. The court first determines

       4 As a federal district court case, Browning-Ferris is from a federal trial court, and is not
binding upon this Court.




                                               - 32 -
                             LETENDRE V. CURRITUCK CTY.

                                   Opinion of the Court



              whether the ends sought, i.e., the object of the legislation,
              is within the scope of the power. The court then determines
              whether the means chosen to regulate are reasonable.
              Justice Brock stated that this second inquiry is really a
              two-pronged test. That is, in determining if the means
              chosen are reasonable the court must answer the following:
              (1) Is the statute in its application reasonably necessary to
              promote the accomplishment of a public good and (2) is the
              interference with the owner’s right to use his property as
              he deems appropriate reasonable in degree?

Id. at 255, 261–62, 302 S.E.2d at 208 (1983) (citations and quotation marks omitted).

      As directed by our Supreme Court in Responsible Citizens, see id., we must first

consider whether “the object of the ordinance is within the scope of the police power[.]”

Id. at 261, 302 S.E.2d at 208. It is well-established that zoning ordinances such as

Section 10.51 are within Defendant’s police power:

                     In enacting and enforcing zoning regulations, a
              municipality acts as a governmental agency and exercises
              the police power of the State. The police power is that
              inherent and plenary power in the state which enables it to
              govern, and to prohibit things hurtful to the health, morals,
              safety, and welfare of society.

Raleigh v. Fisher, 232 N.C. 629, 635, 61 S.E.2d 897, 902 (1950). In addition, Section

10.51 is specifically within the authority granted by North Carolina General Statute

§ 153A-340(a). See N.C. Gen. Stat. § 153A-340(a).

      Next,    we   must    address   whether      “considering   all   the   surrounding

circumstances and particular facts of the case is the means by which the

governmental entity has chosen to regulate reasonable?” Responsible Citizens, 308



                                          - 33 -
                            LETENDRE V. CURRITUCK CTY.

                                  Opinion of the Court



N.C. at 261, 302 S.E.2d at 208. This question includes a “two-pronged test”: “(1) Is

the statute in its application reasonably necessary to promote the accomplishment of

a public good and (2) is the interference with the owner’s right to use his property as

he deems appropriate reasonable in degree?” Id. at 261–62, 302 S.E.2d at 208.

      The first question is whether Section 10.51 of the UDO is “in its application

reasonably necessary to promote the accomplishment of a public good[.]”             Id.

Defendant has chosen to adopt a zoning ordinance which limits development in the

Single Family Residential Outer Banks Remote District. See generally Long, ___ N.C.

App. at ___, 787 S.E.2d at 838. The “public good” which the ordinance seeks to

accomplish is provided by the ordinance itself:

             The UDO provides that the [Single Family Residential
             Outer Banks Remote] District
                   is established to accommodate very low
                   density residential development on the
                   portion of the outer banks north of Currituck
                   Milepost 13. The district is intended to
                   accommodate        limited      amounts     of
                   development in a manner that preserves
                   sensitive natural resources, protects wildlife
                   habitat, recognizes the inherent limitations
                   on development due to the lack of
                   infrastructure, and seeks to minimize damage
                   from flooding and catastrophic weather
                   events. The district accommodates single-
                   family detached homes. Public safety and
                   utility uses are allowed, while commercial,
                   office, and industrial uses are prohibited.

Id.



                                         - 34 -
                            LETENDRE V. CURRITUCK CTY.

                                   Opinion of the Court



      Part of the “surrounding circumstances[,]” Responsible Citizens, 308 N.C. at

261, 302 S.E.2d at 208, is the natural environment of the Single Family Residential

Outer Banks Remote District. The location of Plaintiff’s project is so environmentally

sensitive that her house also required a CAMA permit and approval by other

agencies.   Plaintiff’s project is in exactly the type of location which justifies

limitations on development. The limitations are intended both to protect the natural

environment and to protect the people who live in or visit the area. As the UDO

notes, there is a “lack of infrastructure,” making access by emergency personnel more

difficult. See generally Long, ___ N.C. App. at ___, 787 S.E.2d at 838. In addition,

the area is subject to “flooding and catastrophic weather events” so there is a greater

risk of a need for emergency evacuation. Id.

      The risk from flooding and erosion is also one of the stated reasons for the

structural limitations of the CAMA permit: “Any structure authorized by this permit

shall be relocated or dismantled when it becomes imminently threatened by changes

in shoreline configuration.” Plaintiff’s environmental expert, Mr. Woody, described

the reasons for the 5,000 square foot limitation in his affidavit:

             The goal in determining structure setbacks under CAMA
             is articulated in a January 17, 1992 memorandum to the
             Implementation & Standards Committee (CRAC) from
             Charles Jones of the DCM staff. That memorandum states
             that the “objective [of determining the size of a structure] is
             to limit the total size of a structure so that it can be readily
             relocated if threatened by erosion.” If a home is larger than
             5,000 square feet but consists of structurally independent


                                          - 35 -
                              LETENDRE V. CURRITUCK CTY.

                                     Opinion of the Court



              components that are each less than 5,000 square feet, that
              would facilitate relocation of the structure if it is threatened
              by erosion.

(Emphasis added.)

       Defendant’s     ordinances     are   “reasonably     necessary     to   promote     the

accomplishment of a public good” and Defendant is applying them reasonably and

consistently with that purpose. “[I]t is this Court’s duty to apply the ordinance

irrespective of any opinion we may have as to its wisdom, for it is our duty to declare

what the law is not what the law ought to be.” Town of Pine Knoll Shores v. Evans,

104 N.C. App. 79, 83, 407 S.E.2d 895, 897 (1991) (citation, quotation marks, and

brackets omitted), aff'd as modified, 331 N.C. 361, 416 S.E.2d 4 (1992). Although

there may be other ways to accomplish the UDO’s purposes and it could be worded

differently, we cannot substitute our judgment for that of the Currituck County Board

of Commissioners.5 See id. The specific application of Section 10.51 of the UDO to

Plaintiff’s project which Plaintiff challenges is based upon Defendant’s Notice of

Violation and Stop Work order issued after, and based directly upon, this Court’s

opinion in Long. Plaintiff cannot show that Defendant has acted unreasonably or

arbitrarily by seeking to comply with this Court’s mandate. See Battle v. City of Rocky

Mount, 156 N.C. 329, 337, 72 S.E. 354, 357 (1911) (“The law will not countenance or



       5  Again, Plaintiff proposed an amendment to the UDO which would allow her project to be
permitted as a single family detached dwelling, but the Currituck County Board of Commissioners
rejected it.

                                            - 36 -
                             LETENDRE V. CURRITUCK CTY.

                                    Opinion of the Court



condone any attempt to defy its mandate. The private citizen must obey the law, and

the public officer is not exempt from this duty by any special privilege appertaining

to his office. He is not wiser than the law, nor is he above it.”)

      The second prong of the test “is [whether] the interference with the owner’s

right to use his property as he deems appropriate [is] reasonable in degree?”

Responsible Citizens, 308 N.C. at 255, 262, 302 S.E.2d at 208. In Wenco Management

Co. v. Town of Carrboro, this Court addressed whether a zoning ordinance was a

reasonable interference with the landowner’s right to use its property. 53 N.C. App.
480, 281 S.E.2d 74 (1981).      Carrboro had adopted an amendment to its zoning

ordinances which barred drive-through windows for restaurants in all of the business

zoning districts in town except one, the B-4 district. See id. at 482, 281 S.E.2d at 75.

But Carrboro designated no area in the town as B-4, so there was nowhere in town

where Wenco could operate a restaurant with drive-through service. See id.            In

addition, Carrboro had adopted the amendment to its zoning ordinance “in direct

response to plaintiffs’ proposed construction of a restaurant with drive-in service after

plaintiffs had obtained a valid conditional use permit.” Id. at 483, 281 S.E.2d at 76.

This Court determined the amendment was not reasonably related to any legitimate

governmental interest because of the timing of the ordinance in response to plaintiff’s

permit and the fact that no area was designated as a B-4 district, holding that “[t]he

B-4 district amendment was unlawful as an arbitrary and unduly discriminatory



                                           - 37 -
                             LETENDRE V. CURRITUCK CTY.

                                   Opinion of the Court



interference with plaintiffs’ property rights which lacked any rational relation to

valid police power objectives.” Id. at 484, 281 S.E.2d at 76.

      Here, there is no indication that Defendant has adopted or applied any zoning

ordinance in a discriminatory, arbitrary, or retaliatory manner.           Nor does the

ordinance prevent Plaintiff from using her lot for its intended purpose, a single family

detached dwelling. The UDO does not limit plaintiff’s right to build a house on her

property; it does not limit the square footage of the house, or as relevant for this case,

where on the lot she may build.         Once again, plaintiff’s issue is created by a

combination of her decision to build in a certain location on her property, the CAMA

permit based upon that location, and the requirements of the UDO. Any “interference

with [Plaintiff’s] right to use her property as [she] deems appropriate” imposed by the

UDO is secondary to the other factors and is “reasonable in degree[.]” Responsible

Citizens, 308 N.C. at 262, 302 S.E.2d at 208.

      Plaintiff also argues that the UDO is arbitrary and capricious as applied to her

because of (1) a distinction of permissible buildings based on common versus separate

foundations; (2) a requirement that a dwelling be a single building; and (3)

Defendant’s interpretation that labeling within the plans, as opposed to actual

building characteristics, is determinative.




                                          - 38 -
                           LETENDRE V. CURRITUCK CTY.

                                 Opinion of the Court



      Plaintiff’s argument regarding the foundation of the project is based primarily

upon the Letter of Determination from the Planning Director, of 27 March 2017. In

that letter, Mr. Woody stated:

                    In response to the Notice of Violation dated
             February 1, 2017, you have submitted for review
             construction plans dated January 20, 2017. The
             construction plans dated January 20, 2017 depict the same
             three structurally separate and independent buildings
             illustrated on construction plans dated November 22, 2013
             that were the subject of the Letter of Determination
             reversed by the Court of Appeals. Other than modification
             of language on the construction plan sheets, there appears
             to be no material difference between the plans used to
             construct the three structurally separate and independent
             buildings and the construction plans dated January 20,
             2017. It is also noteworthy that to acquire a permit from
             the North Carolina Division of Coastal Management it is
             represented to that agency that the buildings located on
             your property are structurally separate and independent
             buildings. In a January 27, 2017 North Carolina Division
             of Coastal Management memorandum from Doug Hugget,
             Major Permits Coordinator, to Ron Reinaldi, Field
             Representative, Mr. Hugget writes, “The original major
             permit authorized the construction of three single-family
             dwellings connected via a structurally detached roofed two
             story deck . . . .” Mr. Hugget’s memorandum further shows
             that the only changes on construction plan sheets are (1)
             “[c]hanges nomenclature on the Title Sheet to refer to the
             dwelling as a ‘Single-Family Dwelling’” and “depicts a
             smaller constructed size of the permitted gazebo building”
             and (2) “that a girder system that would connect the
             separate buildings is no longer being considered and is not
             incorporated into the submitted construction plans.”
                    The February 1, 2017 Notice of Violation requires
             compliance by structurally modifying separate and
             independent buildings on your property into one
             structurally dependent building. The construction plans


                                        - 39 -
                             LETENDRE V. CURRITUCK CTY.

                                   Opinion of the Court



               dated January 20, 2017 do not show one structurally
               dependent building. It is therefore my determination that
               plans dated January 20, 2017 do not show a building that
               complies with the UDO definition for single-family
               detached dwelling and a modified zoning compliance
               permit is denied.

      This letter was part of Defendant’s efforts to comply with this Court’s decision

in Long. After Long, plaintiff and Defendant sought to find an acceptable revision to

the project to make it fit within the UDO requirements as set forth by Long. Several

possible changes were discussed, such as moving the three buildings out of the CAMA

setback area so they could be connected as one principal structure or reconfiguring

the side buildings to be smaller accessory buildings, with the middle building as the

principal structure. Plaintiff declined to make any changes, and ultimately Mr.

Woody issued the 27 March 2017 letter. But Defendant was not requiring any

particular revision to Plaintiff’s project. Defendant has no duty to tell Plaintiff what

she must do to comply with the UDO, although Defendant has worked extensively

with Plaintiff and her representatives to consider alternatives. It is not the job of

Defendant’s Planning Department to direct the details of how to bring the project into

compliance with the UDO; their job is to determine if Plaintiff’s proposed plans

comply with the UDO. Section 10.51 does not regulate plaintiff’s “foundation[.]” The

fact that Defendant may have suggested changes to plaintiff’s foundation as one way

to comply with both the UDO and CAMA, does not mean the UDO regulates

foundations.


                                          - 40 -
                                LETENDRE V. CURRITUCK CTY.

                                       Opinion of the Court



       Nor does the UDO require that a single family detached dwelling be “a single

building[.]” As explained by Long, the dwelling may include “accessory structures”

which are

               “subordinate in use and square footage” to a principal
               structure. UDO § 10.34. Even assuming that the two side
               “buildings” or “structures” are subordinate in use to the
               center “building,” it is uncontested that all of the buildings
               are approximately 5,000 square feet. No building is
               subordinate in square footage to another so none can meet
               the definition of an “accessory structure.”

Id. at ___, 787 S.E.2d at 840 (citations and footnote omitted).

       And if labeling on plans, instead of actual building characteristics, were

controlling, there would be no dispute here.             Plaintiff could simply re-label the

structures on the plans as whatever she likes that would comply with the UDO.

According to Mr. Woody’s letter, that is what she attempted to do.6 Although in Long,

___ N.C. App. ___, 787 S.E.2d 835, the parties were dealing with plans on paper, when

Plaintiff filed her complaint, the buildings were nearly complete so Defendant is

dealing with actual structures. Giving a structure a new name on paper changes

nothing; it is what it is. See, e.g., Pine Knoll Shores, 104 N.C. App. 79 at 80-81, 407
S.E.2d at 895-96. ( The defendant landowners called their structure a “ground cover,”

not a “deck,” where zoning ordinance forbade construction of “other separate



       6  Mr. Woody’s letter provides, “Other than modification of language on the construction plan
sheets, there appears to be no material difference between the plans used to construct the three
structurally separate and independent buildings and the construction plans dated January 20, 2017.”

                                               - 41 -
                            LETENDRE V. CURRITUCK CTY.

                                   Opinion of the Court



structures” on single-family residential lot; Court determined name of structure was

not controlling and landowner had violated the ordinance by construction of a

structure of “precisely sized wooden boards connected to one another so as to form a

level, continuous surface covering a substantial area of the lot between the canal and

house.”). Plaintiff has failed to show she is likely to prevail on her claim that Section

10.51 of the UDO is unconstitutionally arbitrary or capricious as applied to her, and

thus that is not a proper basis for the issuance of a preliminary injunction.

       2.    Vagueness

      Plaintiff argues that “[t]he UDO is unconstitutionally vague to the extent it

requires the wings of the home to be structurally dependent.”

             [A] statute is unconstitutionally vague if it either: (1) fails
             to give the person of ordinary intelligence a reasonable
             opportunity to know what is prohibited; or (2) fails to
             provide explicit standards for those who apply the law. A
             statute which either forbids or requires the doing of an act
             in terms so vague that men of common intelligence must
             necessarily guess at its meaning and differ as to its
             application violates the first essential of due process of law.

Fryou, 244 N.C. App. at 125, 780 S.E.2d at 161 (citation omitted).

       The trial court determined that Plaintiff is likely to prevail on her claim that

Section 10.51 is unconstitutionally vague:

             LeTendre is likely to prevail on her claim that those
             provisions in the UDO that are barring her home from
             being    a    single-family   detached    dwelling   are
             unconstitutionally vague. The UDO as written does not
             provide reasonable notice that a home like LeTendre’s, in


                                          - 42 -
                            LETENDRE V. CURRITUCK CTY.

                                  Opinion of the Court



             which the wings connected by enclosed, air conditioned
             hallways and have connected rooflines, would not meet the
             definition of a single-family detached dwelling. Those UDO
             provisions therefore fail to reasonably apprise property
             owners concerning what conduct they prohibit.

      Again, Plaintiff’s argument is based upon an assumption that the UDO

requires “structural dependency[,]” although it does not. In fact, even Plaintiff notes

that “Section 10.51 of the UDO does not expressly include a requirement that the

wings of a building be structurally dependent on one another in order for the building

to be considered a dwelling.” As explained in Long,

             The UDO defines “DWELLING, SINGLE-FAMILY
             DETACHED” as follows:             “A residential building
             containing not more than one dwelling unit to be occupied
             by one family, not physically attached to any other
             principal structure.” UDO § 10.51. Thus, the definition of
             a Single Family Dwelling has five elements: (1) A building,
             (2) for residential use, (3) containing not more than one
             dwelling unit, (4) to be occupied by one family, and (5) not
             physically attached to any other “principal structure.” The
             definition of a Single Family Dwelling includes portions
             that address the physical structure of the proposed
             dwelling: “a building,” “containing not more than one
             dwelling unit,” and “not physically attached to any other
             principal structure.” . . .
                    ....
                    Yet the definition of Single Family Dwelling clearly
             allows more than one “building” or “structure” to be
             constructed on the same lot, so the presence of three
             “buildings” alone does not disqualify the project. However,
             the remainder of the definition does disqualify the project.
             The last element in the definition of a Single Family
             Dwelling is “not physically attached to any other principal
             structure.” UDO § 10.51. In other words, the Single Family
             Dwelling is “detached,” which is part of the title. The UDO


                                         - 43 -
                           LETENDRE V. CURRITUCK CTY.

                                  Opinion of the Court



             provides that “words used in the singular number include
             the plural number and the plural number includes the
             singular number, unless the context of the particular usage
             clearly indicates otherwise.” UDO § 10.1.11. In the
             definition of Single Family Dwelling, the context does
             clearly indicate otherwise. We cannot substitute the word
             “buildings” for “a building” without rendering the last
             phrase of the definition, “not physically attached to any
             other principal structure” either useless or illogical. The
             Planning Director determined that the multiple buildings
             together function as a principal structure, but even if they
             are functionally used as one dwelling unit, each individual
             building is itself a “structure.” See §§ 10.43, .83. Thus,
             each building is necessarily either an “accessory structure”
             or a principal structure. And respondents do not argue
             that the side buildings are “accessory structures;” they
             argue only that the entire project functions as one
             “principal structure.” Although the ordinance does not
             define principal structure, it does define “accessory
             structures” as “subordinate in use and square footage” to a
             principal structure. UDO § 10.34. Even assuming that the
             two side “buildings” or “structures” are subordinate in use
             to the center “building,” it is uncontested that all of the
             buildings are approximately 5,000 square feet. No building
             is subordinate in square footage to another so none can
             meet the definition of an “accessory structure.” This would
             mean that each building is a principal structure, however
             a Single Family Dwelling only allows for one. In addition,
             the ordinary meaning of “principal” is in accord. See
             Webster’s Seventh New Collegiate Dictionary 676 (1969).
             “Principal” is defined as “most important.” Id. There can be
             only one “principal structure” on a lot in the SF District
             and that principal structure can be attached only to
             “accessory structures.”

Long, ___ N.C. App. at ___, 787 S.E.2d at 838-40 (citations, brackets, and footnotes

omitted).




                                         - 44 -
                                 LETENDRE V. CURRITUCK CTY.

                                        Opinion of the Court



       The UDO defines a single family detached dwelling as “[a] residential building

containing not more than one dwelling unit to be occupied by one family, not

physically attached to any other principal structure. UDO § 10.51.” Id. at ___, 787

S.E.2d at 838 (emphasis added). Plaintiff is again arguing, as she did in Long, see id.

at ___ 787 S.E.2d at 840, that if the structures are connected, they function as and

should be deemed as one “building” under the UDO.7 But “connection” does not make

three building into one, despite the function. As explained in Long,

               Perhaps a more “absurd” result would be if we were to read
               the ordinances to focus only upon the “use” portion of
               Single Family Dwelling definition, as respondents argue,
               while ignoring the structural portion, since it would not
               matter how many “buildings” are connected by
               “conditioned hallways” if they are functioning as one
               dwelling for one family. Were we to adopt respondent
               Currituck County’s interpretation, a project including ten
               5,000 square foot buildings, all attached by conditioned
               hallways, which will be used as a residential dwelling for
               one family with a kitchen facility in only one of the
               buildings would qualify as a Single Family Dwelling.
               Respondents’ interpretation would also be contrary to the
               stated purpose of the zoning, which calls for “very low
               density residential development” and “is intended to
               accommodate limited amounts of development in a manner
               that preserves sensitive natural resources, protects wildlife
               habitat, recognizes the inherent limitations on
               development due to the lack of infrastructure, and seeks to
               minimize damage from flooding and catastrophic weather
               events.”


       7  For example, the affidavit from Plaintiff’s architect states that “[o]n the October 10, 2013
plans, because the wings were connected with air conditioned hallways and their roof lines were
connected, the wings were integrated and connected such that the entire home would be considered a
single building and a single dwelling in the design and construction industry.”

                                               - 45 -
                            LETENDRE V. CURRITUCK CTY.

                                   Opinion of the Court



Id. at ___, 787 S.E.2d at 840-41 (citation omitted).

      The words “physically attached” are not vague or difficult to understand; they

mean the same thing as “connected.” Id. at ___, 787 S.E.2d at 838. However the

structures are “physically attached” – whether by the foundation or by “air

conditioned hallways” – Plaintiff’s project includes three separate buildings which

are physically attached to one another. The importance of the foundation of the

structures comes only from the CAMA requirements, not the UDO. The CAMA

permit will allow no building larger than 5,000 square feet and will not allow the

three buildings to be structurally dependent upon one another.     Plaintiff’s project

included three separate buildings from the beginning; it was intentionally designed

this way to comply with CAMA requirements.

      The Long case answered the question of vagueness. Id. at ___, 787 S.E.2d at

840-41. Although the UDO provisions can be difficult to read, as many ordinances

and statutes are, they are not unconstitutionally vague.   Section 10.51 “give[s] the

person of ordinary intelligence a reasonable opportunity to know what is prohibited”

and “provide[s] explicit standards for those who apply the law[,]” Fryou, 244 N.C.

App. at 125, 780 S.E.2d at 161, by plainly prohibiting more than one principal

structure per lot, although allowing accessory structures. See Long, ___ N.C. App. at

___, 787 S.E.2d at 838-40. Plaintiff understood this also; the negotiations and plan

revisions have been caused by Plaintiff’s insistence on fitting a square peg into a



                                          - 46 -
                                 LETENDRE V. CURRITUCK CTY.

                                         Opinion of the Court



round hole.      The problem was created by the CAMA regulations and Plaintiff’s

decision to build within the CAMA setback area; these factors do not make the

ordinance vague. Plaintiff is unlikely to prevail on her claim of unconstitutional

vagueness, and thus that is not a proper basis for the issuance of a preliminary

injunction.

        3.      Equal Protection

        Plaintiff’s final constitutional claim was regarding equal protection. The trial

court’s order did not address whether plaintiff was likely to prevail on her equal

protection claim. Neither Plaintiff nor Defendant have addressed equal protection in

their briefs on appeal.8

        An equal protection violation would require Plaintiff to show that Defendant

treated her differently from other similarly situated property owners in its

application of the UDO because in order

                       [t]o establish an equal protection violation,
                [plaintiff] must identify a class of similarly situated
                persons who are treated dissimilarly. . . . Thus, in order to
                properly assert an equal protection violation, Petitioner
                was required to allege and demonstrate that she was
                treated differently than other similarly situated
                individuals in some relevant way.




        8 Because a trial court’s order must be affirmed if there is any legal basis for the order, even
one other than stated in the order, see generally Shore, 324 N.C. at 428, 378 S.E.2d at 779, we are
briefly addressing equal protection. In addition, plaintiff was unwilling to concede at oral argument
that any one of the nine claims may not support the preliminary injunction.

                                                - 47 -
                            LETENDRE V. CURRITUCK CTY.

                                   Opinion of the Court



Yan-Min Wang v. UNC-CH Sch. Of Med., 216 N.C. App. 185, 204–05, 716 S.E.2d 646,

658–59 (2011) (citation and quotation marks omitted). There has been no forecast of

evidence that Defendant has applied its zoning ordinance in a manner that treats

Plaintiff differently from other property owners in the SF District. Plaintiff is not

likely to prevail on a claim for violation of her equal protection rights so it may not

serve as the reason a preliminary injunction may issue.

D.    Preemption by North Carolina Building Code

      Plaintiff’s fourth cause of action is that “Section 10.51 of the Currituck County

UDO [i]s [p]reempted [b]y the North Carolina Building Code[.]” The trial court’s

order agreed with Plaintiff and found:

             The provisions in the UDO that prevent LeTendre’s home
             from qualifying as a single-family detached dwelling also
             attempt to regulate matters already regulated by the North
             Carolina Building Code. Ms. LeTendre’s home is governed
             [by] the Building Code, and the Building Code contains
             detailed provisions governing such matters as how the
             foundations of her home should be constructed and
             whether the wings of her home should be structurally
             dependent. Nothing in the Building Code requires the
             foundations of LeTendre’s home to be structurally
             integrated, and nothing in the Building Code requires the
             wings of her home to be structurally dependent. The UDO
             provisions that bar her home from being a single family
             detached dwelling therefore require her home to be
             constructed in a way that the Building Code does not
             require.

      The trial court concluded:

             LeTendre is likely to prevail on her claim that the


                                          - 48 -
                            LETENDRE V. CURRITUCK CTY.

                                  Opinion of the Court



            provisions of the UDO that are barring her home from
            being a single-family detached dwelling are preempted by
            the North Carolina Building Code because those provisions
            attempt to regulate matters of construction that are
            already comprehensively and exclusively regulated by the
            Building Code.

      We first note that neither Plaintiff’s brief nor the trial court’s order identifies

which provisions of the North Carolina Building Code preempt Defendant’s zoning

ordinance, but Plaintiff’s complaint identified the statutory basis for her claim as

North Carolina General Statute § 143-138(e), which provides:

            Effect upon Local Codes. -- Except as otherwise provided in
            this section, the North Carolina State Building Code shall
            apply throughout the State, from the time of its adoption.
            Approved rules shall become effective in accordance with
            G.S. 150B-21.3. However, any political subdivision of the
            State may adopt a fire prevention code and floodplain
            management regulations within its jurisdiction. The
            territorial jurisdiction of any municipality or county for
            this purpose, unless otherwise specified by the General
            Assembly, shall be as follows: Municipal jurisdiction shall
            include all areas within the corporate limits of the
            municipality and extraterritorial jurisdiction areas
            established as provided in G.S. 160A-360 or a local act;
            county jurisdiction shall include all other areas of the
            county. No such code or regulations, other than floodplain
            management regulations and those permitted by G.S.
            160A-436, shall be effective until they have been officially
            approved by the Building Code Council as providing
            adequate minimum standards to preserve and protect
            health and safety, in accordance with the provisions of
            subsection (c) above. Local floodplain regulations may
            regulate all types and uses of buildings or structures
            located in flood hazard areas identified by local, State, and
            federal agencies, and include provisions governing
            substantial      improvements,      substantial      damage,


                                         - 49 -
                                  LETENDRE V. CURRITUCK CTY.

                                         Opinion of the Court



                cumulative substantial improvements, lowest floor
                elevation, protection of mechanical and electrical systems,
                foundation construction, anchorage, acceptable flood
                resistant materials, and other measures the political
                subdivision       deems      necessary    considering      the
                characteristics of its flood hazards and vulnerability. In the
                absence of approval by the Building Code Council, or in the
                event that approval is withdrawn, local fire prevention
                codes and regulations shall have no force and effect.
                Provided any local regulations approved by the local
                governing body which are found by the Council to be more
                stringent than the adopted statewide fire prevention code
                and which are found to regulate only activities and
                conditions in buildings, structures, and premises that pose
                dangers of fire, explosion or related hazards, and are not
                matters in conflict with the State Building Code, shall be
                approved. Local governments may enforce the fire
                prevention code of the State Building Code using civil
                remedies authorized under G.S. 143-139, 153A-123, and
                160A-175. If the Commissioner of Insurance or other State
                official with responsibility for enforcement of the Code
                institutes a civil action pursuant to G.S. 143-139, a local
                government may not institute a civil action under G.S. 143-
                139, 153A-123, or 160A-175 based upon the same violation.
                Appeals from the assessment or imposition of such civil
                remedies shall be as provided in G.S. 160A-434.
                        A local government may not adopt any ordinance in
                conflict with the exemption provided by subsection (c1) of
                this section. No local ordinance or regulation shall be
                construed to limit the exemption provided by subsection
                (c1) of this section.9

N.C. Gen. Stat. § 143-138(e) (2017). North Carolina General Statute § 143-138(e)

merely sets forth the authority of the State to adopt building codes which apply

throughout the state. Plaintiff’s house is governed by the North Carolina Residential


        9 Subsection (c1) deals with elevators in private clubs and religious organizations, so it is not
relevant to this case. See N.C. Gen. Stat. § 143-138(c1) (2017).

                                                 - 50 -
                            LETENDRE V. CURRITUCK CTY.

                                   Opinion of the Court



Code.

        Plaintiff again focuses her argument on her contention that the UDO requires

“structurally dependent foundations[.]”      Plaintiff submitted the affidavit of her

contractor, Mr. Mancuso, who averred:

                      80.    The Building Code contains a chapter on
              foundations. I have reviewed and relied upon that chapter
              of the Building Code many times over the years and am
              personally familiar with it. An accurate copy of that
              chapter is attached as Exhibit 13. The Building Code’s
              chapter on foundations applies to and governs the
              foundations in Ms. LeTendre’s home. That chapter of the
              Building Code states that it “shall control the design and
              the construction of the foundation and foundation spaces
              for all buildings.” That chapter comprehensively regulates
              the foundations of one and two family dwellings, and it has
              provisions governing matters like what materials must be
              used in a home’s foundation, how the different components
              in a home’s foundation must connect together and connect
              to other parts of the home, and what standards the
              components of a home’s foundation must meet.

                    81.    Neither the Building Code’s chapter on
              foundations, nor any other provision in the Building Code,
              requires the foundations of the three wings in Ms.
              LeTendre’s home to be connected or requires Ms.
              LeTendre’s home to have a single common foundation.

                     82.   Simply put, Ms. LeTendre’s home is one
              building and one dwelling. It is one building for purposes
              of the Building Code, and it is considered one building as
              [that] term is understood and used in the local design and
              construction industry.

        Plaintiff also relies upon a determination by the North Carolina Building Code

Council issued in August 2015. Plaintiff’s project came under consideration by the


                                          - 51 -
                           LETENDRE V. CURRITUCK CTY.

                                  Opinion of the Court



Building Code Council based upon Plaintiff’s appeal from the North Carolina

Department of Insurance (“NCDOI”). A staff member of NCDOI determined, after

             his review of the building plans, coupled with his review of
             the Coastal Area Management Agency (“CAMA”) permit
             application for the project, led him to conclude that the
             proposed occupancy more closely resembles a “hotel” and
             should be constructed in compliance with R-l type
             occupancy as mandated in the North Carolina Building
             Code (“NCBC”).

      After discussion among Plaintiff’s contractor, members of Defendant’s staff,

and NCDOI staff,

             an agreement was reached wherein Mr. Newns issued a
             residential building permit for the project with various
             modifications to construction standards and methods
             normally called for only in projects meeting R-3 occupancy
             standards found in the [North Carolina Building Code], but
             not in the [North Carolina Residential Code.] The
             additional requirements included sprinkler systems,
             handicap access, increased fire protection, emergency exits
             and the like.

       Plaintiff’s contractor agreed to these requirements with the “express

understanding that . . . [Plaintiff] would solicit a formal interpretation from NCDOI

regarding the occupancy classification and petition the County to remove all

additional requirements not expressly mandated by the NCRC” if the NCDOI’s

determination that the building closely resembled a hotel” was reversed. On 28 May,

2015, a deputy commissioner of the NCDOI approved the determination that “if the

property is ‘used as a house,’ it can be built according to NCRC standards, but if it



                                         - 52 -
                              LETENDRE V. CURRITUCK CTY.

                                   Opinion of the Court



were rented out as a '’vacation rental,’ as shown in the CAMA application, it most

closely resembles a Group R-l Occupancy and must be constructed in accordance with

the NCBC.” Plaintiff appealed this determination to the North Carolina Building

Code Council, and the Council reversed the NCDOI ruling and concluded that “[t]his

project meets the definition of a one family dwelling not more than three stories above

grade plane in height with a separate means of egress, as required in NCRC section

R101.2. Accordingly, the NCRC applies to this project.”

      Plaintiff argues that

                    Currituck County’s application of the UDO attempts
             to regulate a home’s foundations in a manner different
             from that prescribed by the Building Code. (See Doc. Ex.
             116 ¶¶80–81) The construction of a home’s foundation(s) is
             regulated by the Building Code, and nowhere in the Code
             is there a requirement that various wings of a home must
             be structurally dependent or share a common foundation.

Plaintiff then footnotes that

             [t]hese conclusions are supported by the August 2015
             ruling of the Building Code Council, which determined that
             the home depicted in the October 2013 plans is a “single-
             family dwelling.” (Doc. Ex. 94-95, Ex. 11) Two building
             inspectors, including the County’s Chief Building
             Inspector, have confirmed that the home is a single
             building for purposes of the Building Code. (Doc. Ex. 115
             ¶78)

      The first problem with plaintiff’s preemption argument is that the Currituck

County UDO does not regulate the construction of foundations. Plaintiff is arguing

only that the definition of a single family detached dwelling in the UDO somehow


                                          - 53 -
                            LETENDRE V. CURRITUCK CTY.

                                   Opinion of the Court



addresses the construction of foundations. The Planning Director’s letter of 17

March 2017 also did not address any of the technical requirements of foundations. In

addition, the determination by the North Carolina Building Code Council does not in

any way control Defendant’s application of its UDO.

      In Duggins v. Town of Walnut Cove, this Court rejected a similar argument

that the town ordinance’s definitions of “mobile home,” “modular home,” and “site-

built home” were an “impermissible attempt to regulate construction practices.” 63
N.C. App. 684, 687, 306 S.E.2d 186, 188 (1983). The plaintiffs contended that they

should be allowed to install a mobile home in an area which allowed only modular

and site-built homes. See id. Prior to purchasing the mobile home, “the plaintiffs

described to Defendant’s town clerk/zoning administrator the type of manufactured

home they intended to erect on their property and were assured this home complied

with local ordinances. Defendant issued a building permit to plaintiffs and accepted

their payment of $200 as a water tap fee.” Id. at 685, 306 S.E.2d at 187. But when

the plaintiffs tried to install the mobile home on their lot, they were informed that it

was not allowed in that zoning district. Id. One of the plaintiffs’ arguments on appeal

was that

             [d]efendant’s attempt to “zone out” mobile homes as
             defined in the ordinance exceeds Defendant town’s
             statutory authority both because the zoning enabling act
             does not authorize Defendant to regulate the types of
             structures used for single-family residential purposes and
             because Defendant's ordinance constitutes a back door


                                          - 54 -
                            LETENDRE V. CURRITUCK CTY.

                                   Opinion of the Court



             attempt to intrude into a field preempted by state and
             federal law.
63 N.C. App. at 686, 306 S.E.2d at 188. Regarding building codes, the plaintiffs

argued that because mobile homes and modular or site-built homes are governed by

different building codes, “the zoning ordinance . . . [has] the effect of distinguishing

between structures used for the same purpose--single-family residences--based solely

on the construction methods and materials used.” Id. at 687, 306 S.E.2d at 188. But

this Court determined,

             We do not agree with plaintiffs’ interpretation of the
             ordinance. It is obvious from the definitions in the
             ordinance that the different applicable building codes is not
             the only factor differentiating mobile homes from modular
             homes. Therefore, the ordinance does not have the effect
             suggested by plaintiffs. Defendant is clearly authorized by
             G.S. 160A-381 to regulate and restrict the location and use
             of any buildings or structures for residential and other
             purposes, and that is exactly what defendant has done in
             restricting the location of mobile homes.
                    Similarly, plaintiffs attack the ordinance on the
             grounds it is an impermissible attempt to regulate
             construction practices. Defendant’s ordinance was not
             intended to and does not have the effect of regulating
             construction practices in any way. Rather, the ordinance
             deals solely with the location and use of buildings and
             structures as the statute expressly authorizes. Plaintiffs’
             attempt to read more into defendant’s enactment of the
             ordinance is not warranted. Accordingly, we hold both
             aspects of plaintiffs’ first argument are meritless.

Id. at 687, 306 S.E.2d at 188–89 (emphasis added).

      Defendant’s UDO also “deals solely with the location and use of buildings and



                                          - 55 -
                            LETENDRE V. CURRITUCK CTY.

                                   Opinion of the Court



structures as the statute expressly authorizes. Plaintiff[’]s[] attempt to read more into

defendant’s enactment of the ordinance is not warranted.” Id. The trial court erred

in concluding that Plaintiff is likely to prevail on her claim that UDO Section 10.51

impermissibly regulates construction practices and is preempted by the North

Carolina Building Code. Plaintiff is unlikely to prevail on this claim so it is not a

proper basis for a preliminary injunction.

E.    Inverse Condemnation

      Plaintiff’s sixth cause of action is that “Currituck    County     [h]as   [t]aken

LeTendre’s [p]roperty[.]” The trial court did not conclude and Plaintiff does not argue

that the preliminary injuction could be based upon her alternative claim for inverse

condemnation. Plaintiff’s complaint alleges that “Section 10.51 of the Currituck

County UDO, by itself and in combination with those County actions, assurances,

and representations . . . induced [her] to build” the project which now is deprived “of

all economic value, market value, and utility.” But since inverse condemnation is a

claim for monetary compensation and not a claim to restrain the Defendant from

taking some action, a preliminary injunction could not logically be based on inverse

condemnation. We also note that under North Carolina General Statute § 40A-51, a

Memorandum of Action must be filed for an inverse condemnation claim, and plaintiff

has failed to do so. See N.C. Gen. Stat. § 40A-51(b) (2017); see also Cape Fear Pub.

Util. Auth. v. Costa, 205 N.C. App. 589, 596, 697 S.E.2d 338, 342 (2010) (“Defendant’s



                                          - 56 -
                                LETENDRE V. CURRITUCK CTY.

                                       Opinion of the Court



counterclaim for inverse condemnation was thus subject to dismissal for its failure to

comply with N.C. Gen. Stat. § 40A–51.”) Since the preliminary injunction could not

be based upon this claim, we will not speculate on it further, but we note Plaintiff

would not be entitled to a preliminary injunction on this basis.

F.     Laches

       Plaintiff’s eighth cause of action is that “Currituck County’s [a]ttempts to

[e]nforce Section 10.51 of the UDO [a]gainst the Home are [b]arred by [l]aches[.]”

This claim is based upon her allegation that Currituck County had notice “that the

Home as described in the Plans might not comply with the UDO” in December of 2013

when the Longs appealed the BOA’s determination. In other words, Defendant has

taken too long to oppose Plaintiff’s plans; Defendant should have known better than

to approve her plans in November 2013 and should have changed its position right

away to join in the Longs’ challenge.10 The trial court did not rely upon laches in its

issuance of the preliminary injunction, and Plaintiff has not addressed laches on

appeal. But we do note that “a municipality cannot be estopped to enforce a zoning

ordinance against a violator by the conduct of its officials in encouraging or

permitting such violator to violate such ordinance in times past.” Fisher, 232 N.C. at

635, 61 S.E.2d at 902. Therefore, plaintiff is not entitled to a preliminary injunction

on the basis of a likelihood of success of her claim of laches.


       10In Long, Plaintiff and Defendant were in agreement. See Long, ___ N.C. App. ___, 787 S.E.2d
835. Defendant is now carrying out this Court’s mandate in Long, in opposition to Plaintiff.

                                               - 57 -
                            LETENDRE V. CURRITUCK CTY.

                                  Opinion of the Court



G.    Common Law Vested Right

      Plaintiff’s last claim is that even if she is not likely to prevail on any of her

other claims, she still has a common law vested right to use the project. The trial

court concluded that Plaintiff was likely to prevail on her vested right claim:

             LeTendre is likely to prevail on her claim that she has a
             vested right to complete and use her home as approved by
             the County in November 2013. At the time that LeTendre
             constructed her home, starting in the spring of 2015, she
             had valid approvals from Currituck County for that home’s
             construction. This Court had ruled in December 2014 that
             the County’s approval of her home was valid, and there was
             no stay in place to prevent this Court’s order from taking
             effect. As a result, when LeTendre spent substantial sums
             in reliance on her approvals from the County to construct
             her home, she was relying on valid governmental
             approvals. Her reliance on those approvals was also
             reasonable and in good faith.

Plaintiff argues that

             [t]o establish a common law vested right, an owner must
             obtain an approval for the development and make
             substantial expenditures in good faith reliance on that
             approval. River Birch Assocs. v. City of Raleigh, 326 N.C.
100, 112, 388 S.E.2d 538, 544–45 (1990). LeTendre
             received approval of her home’s construction in the
             County’s November 2013 Letter of Determination and
             March 2015 building permit. She then spent over $4
             million building her home in reliance on those approvals.
             (See Doc. Ex. 10 ¶32) Thus, she made substantial
             expenditures in good faith reliance on governmental
             approvals.

      This Court described how a landowner may acquire a vested right to use her

land in a certain way in Browning-Ferris Industries v. Guilford County Bd. of Adj.:


                                         - 58 -
                              LETENDRE V. CURRITUCK CTY.

                                     Opinion of the Court



                      The common law vested rights doctrine is rooted in
               the due process of law and the law of the land clauses of
               the federal and state constitutions and has evolved as a
               constitutional limitation on the state’s exercise of its police
               powers. A party’s common law right to develop and/or
               construct vests when: (1) the party has made, prior to the
               amendment of a zoning ordinance, expenditures or
               incurred contractual obligations substantial in amount,
               incidental to or as part of the acquisition of the building
               site or the construction or equipment of the proposed
               building; (2) the obligations and/or expenditures are
               incurred in good faith; (3) the obligations and/or
               expenditures were made in reasonable reliance on and
               after the issuance of a valid building permit, if such permit
               is required, authorizing the use requested by the party; and
               (4) the amended ordinance is a detriment to the party. The
               burden is on the landowner to prove each of the above four
               elements.

126 N.C. App. 168, 171–72, 484 S.E.2d 411, 414 (1997) (citations, quotation marks,

and brackets omitted).

      As described in Browning-Ferris, the first element of a vested rights claim is

that “the party has made, prior to the amendment of a zoning ordinance, expenditures

or incurred contractual obligations substantial in amount, incidental to or as part of

the acquisition of the building site or the construction or equipment of the proposed

building[.]”   Id. at 171, 484 S.E.2d at 414 (emphasis added).           Here, the zoning

ordinance has not been amended; the only question from the beginning has been

whether Plaintiff’s house is a “single-family detached dwelling” as defined by Section

10.51 of the UDO. Long, ___ N.C. App. at ___, 787 S.E.2d at 836 (“On appeal, there

is no real factual issue presented but only an issue of the interpretation of the UDO.


                                            - 59 -
                            LETENDRE V. CURRITUCK CTY.

                                  Opinion of the Court



The parties have made many different arguments, with petitioners focusing upon the

applicable definitions and provisions of the UDO, and respondents focusing upon the

intended use and function of the project. This case ultimately turns upon the

definition of a single family detached dwelling.” (citations, quotation marks, and

brackets omitted)).   Plaintiff is correct in noting that her project was initially

approved by Defendant:

             The 22 November 2013, LETTER OF DETERMINATION
             from the Planning Director describes the project as follows:
             “The plans indicate a three-story main building that
             includes cooking, sleeping, and sanitary facilities; as well
             as two-story side buildings that include sleeping and
             sanitary facilities. The building plans also show two
             conditioned hallways connecting rooms within the
             proposed single family detached dwelling.” This is an
             accurate and undisputed description of the project. The
             BOA affirmed the Planning Director’s description, and the
             Superior Court affirmed the BOA’s decision.

Id. at ___, 787 S.E.2d at 839.

      But the Longs appealed and that case proceeded on appeal to this Court, where

it was resolved by issuance of Long in favor of the petitioner-plaintiffs who argued

against plaintiff LeTendre. See id., ___ N.C. App. ___, 787 S.E.2d 835. Thus, as to

Plaintiff’s argument that she relied upon “the County’s November 2013 Letter of

Determination and March 2015 building permit[,]” Plaintiff knew the Letter of

Determination as affirmed by the BOA and then the Superior Court was on appeal

and was specifically warned that this Court may not find in her favor Plaintiff did



                                         - 60 -
                            LETENDRE V. CURRITUCK CTY.

                                  Opinion of the Court



not get her building permit and begin construction until after the appeal.         See

generally id. But Plaintiff argues that unless someone took additional legal action to

stop her, she was still entitled to proceed to build: “With a valid building permit in

hand, and without any injunction in place, proceeding with her home was a

reasonable decision made in good faith.” Thus, Plaintiff’s vested rights theory is that

she could acquire a common law vested right to build and occupy her house simply by

proceeding with construction quickly, even while aware that her right to do so was on

appeal and could be reversed.

      Plaintiff’s interpretation of vested rights is simply not supported by the law.

See generally Fisher, 232 N.C. 629, 61 S.E.2d 897. First, Plaintiff’s interpretation

would deprive Defendant of its right and duty to exercise the police power if a

landowner building a structure in violation of its zoning ordinance simply acts fast

enough to complete the work before a legal challenge to the landowner’s project can

be completed.    Although Fisher did not specifically address vested rights, the

situation presented is very similar to this case. See generally id. In Fisher, the City

of Raleigh sued to enjoin the Defendant “landowners from carrying on business in a

residential zoning district in violation of a zoning ordinance.” Id. at 630, 61 S.E.2d

at 898. The Defendants had been “operating a bakery and sandwich company” at an

address within a residential zoning district. Id. at 631, 61 S.E.2d at 899 (quotation

marks omitted). The property had been zoned as residential since 1923, and in 1936



                                         - 61 -
                                LETENDRE V. CURRITUCK CTY.

                                        Opinion of the Court



the Defendants acquired the land and constructed the house in which the business

operated. See id. at 632, 61 S.E.2d at 900. Defendants operated the business from

this location “with the full approval and consent of the officials of the City of Raleigh”

“for at least ten years.” Id. The Defendants also “increased their facilities from the

operation of the business” during this time, investing “at least $75,000.00, which

[would] be lost in case they are precluded from continuing their commercial

operations[.]11 Id. (quotation marks omitted). But in 1948, the City of Raleigh notified

Defendants they must “discontinue their business operations within said residential

district[;]” the Defendants refused to comply, leading to the lawsuit to enjoin them

from continuing operation of the business. Id. at 631, 61 S.E.2d. at 899-900 (quotation

marks omitted),

       The Supreme Court determined that the City of Raleigh could not be estopped

from enforcing “its zoning ordinance against the defendants” despite “the fact that its

officials have encouraged or permitted them to violate it for at least ten years.” Id.

at 634, 61 S.E.2d at 900. While the Court recognized Defendants’ good faith reliance

upon the City’s acquiescence, and even encouragement, of the operation of the

business for many years and their substantial expenditures based upon that reliance,




       11  To put the investment of $75,000.00 in context, according to the United States Department
of Labor, Bureau of Labor Statistics’ Consumer Price Index calculator, this expenditure in 1940 would
be equivalent to over $1,300,000.00 today. See United States Department of Labor, Bureau of Labor
Statistics, Databases, Tables & Calculators by Subject, CPI Inflation Calculator -
https://www.bls.gov/data/inflation_calculator.htm.

                                               - 62 -
                              LETENDRE V. CURRITUCK CTY.

                                   Opinion of the Court



it determined that because enforcement of the zoning ordinances is within the police

power of the City, the City could change its position and require the business to cease

operation in that location:

                     In enacting and enforcing zoning regulations, a
             municipality acts as a governmental agency and exercises
             the police power of the State. The police power is that
             inherent and plenary power in the state which enables it to
             govern, and to prohibit things hurtful to the health, morals,
             safety, and welfare of society. In the very nature of things,
             the police power of the State cannot be bartered away by
             contract, or lost by any other mode.
                     This being true, a municipality cannot be estopped
             to enforce a zoning ordinance against a violator by the
             conduct of its officials in encouraging or permitting such
             violator to violate such ordinance in times past.
                     Undoubtedly this conclusion entails much hardship
             to the defendants. Nevertheless, the law must be so
             written; for a contrary decision would require an
             acceptance of the paradoxical proposition that a citizen can
             acquire immunity to the law of his country by habitually
             violating such law with the consent of unfaithful public
             officials charged with the duty of enforcing it.

Id. at 635, 61 S.E.2d at 902 (citations omitted).         The November 2013 Letter of

Determination could not create a vested right for Plaintiff to build the project as

planned, particularly since that letter was immediately challenged, and she did not

even begin construction until much later. See generally id. We have no doubt that

Defendant’s Planning Director was acting in good faith in approving Plaintiff’s plans,

but Plaintiff could not in good faith rely upon the November 2013 letter to build the

house, where a legal challenge to the project was pending.



                                          - 63 -
                            LETENDRE V. CURRITUCK CTY.

                                  Opinion of the Court



      Our Supreme Court has also recognized that a landowner cannot in good faith

acquire a vested right if the landowner knows of a pending amendment to a zoning

ordinance which would change the use of the land:

                    The “good faith” which is requisite under the rule of
             Warner v. W & O, Inc., supra, is not present when the
             landowner, with knowledge that the adoption of a zoning
             ordinance is imminent and that, if adopted, it will forbid
             his proposed construction and use of the land, hastens, in
             a race with the town commissioners, to make expenditures
             or incur obligations before the town can take its
             contemplated action so as to avoid what would otherwise
             be the effect of the ordinance upon him.

Town of Hillsborough v. Smith, 276 N.C. 48, 56, 170 S.E.2d 904, 910 (1969).

      In Finch v. City of Durham, the plaintiffs planned to build a hotel on a tract of

land zoned as Office-Institutional, which would allow hotels. See Finch, 325 N.C.
352, 355-56, 384 S.E.2d 8, 10 (1989). The plaintiffs worked on planning the motel for

several years and leased the property with an option to purchase it at the end of the

lease. See id. at 356-60, 384 S.E.2d at 10-12. In 1984, the plaintiffs entered into an

agreement with Red Roof Inns providing for Red Roof Inns to construct the motel and

lease the property from plaintiffs. See id. The plaintiffs had to exercise their option

to purchase by giving notice by 1 May 1985; if they did not, the lease would end in

June 1985. See id. The plaintiffs exercised the option, but a rezoning request for the

property was under consideration during April 1985, and on 6 May 1985, the Durham

City County adopted an amendment to the zoning, changing it back to R-10,



                                         - 64 -
                            LETENDRE V. CURRITUCK CTY.

                                   Opinion of the Court



residential. See id. at 355-60, 384 S.E.2d at 10-12. Therefore, when the plaintiffs

exercised the option to purchase, they knew that a proposed change to the zoning was

pending, although it had not yet been approved. See generally id. at 356-57, 384

S.E.2d at 10-11.

      The plaintiffs brought a declaratory judgment and damages lawsuit against

Durham with claims quite similar to this case which included

             six claims: (1) that the zoning ordinance be invalidated as
             arbitrary, capricious, discriminatory and unreasonable; (2)
             that the zoning ordinance be invalidated as a “taking”
             under the state and federal Constitutions; (3) that the City
             of Durham be found liable for inverse condemnation under
             N.C.G.S. § 40A-51, and pay damages of $700,000; (4) that
             the City of Durham be estopped from enforcing the zoning
             ordinance and the subsequent general ordinance requiring
             a use permit; (5) that should the zoning ordinance be
             invalidated, the City of Durham be found liable for a
             “temporary taking” and plaintiffs be compensated under
             N.C.G.S. § 40A-51 in the amount of $100,000; and (6) that
             the City of Durham be found liable under 42 U.S.C. § 1983
             for a taking and compensate plaintiffs in the amount of
             $700,000 and costs and attorney’s fees.

Id. at 358, 384 S.E.2d at 11.

      Some of the plaintiffs’ claims were dismissed by summary judgment but some

proceeded to a jury trial. See id. at 358, 384 S.E.2d at 11-12. But on appeal of various

issues and rulings, the Supreme Court ruled in favor of the City of Durham on all

claims. See id., 325 N.C. 352, 384 S.E.2d 8. Regarding the plaintiffs’ decision to




                                          - 65 -
                              LETENDRE V. CURRITUCK CTY.

                                   Opinion of the Court



exercise their option to purchase despite knowledge of a pending proposal to change

the zoning, the Court stated:

             [W]here an investor knows of a pending ordinance change
             proposed by a city planning board to the city council, the
             investor has no valid claim that he relied upon the prior
             ordinance in guiding his investment decision. An investor
             may speculate on regulatory changes, but the purchase
             price is irrelevant to the reasonableness of the current
             restriction. To hold otherwise would constitute a windfall
             to the investor at taxpayer expense.
                    In analyzing the distinct investment-backed
             expectations of plaintiffs, we note the City Council enacted
             the zoning change on 6 May 1985, seven days after
             plaintiffs were under an equitable obligation to perform the
             purchase contract. However, the undisputed evidence
             shows that plaintiffs chose to exercise their option to
             purchase the property on 29 April 1985. This was some
             twenty-seven days after plaintiffs knew of the
             recommendation by the Durham Planning and Zoning
             Commission to rezone the property to R-10. Plaintiffs’
             expectations of investment return were in fact based on a
             speculative risk that the Durham City Council would not
             rezone the property to prohibit the proposed Red Roof Inn
             project.
                    Plaintiffs argue that exercise of the option was
             necessary to protect prior financial investment in the
             property. It is axiomatic, however, that the purpose of an
             option contract is to minimize investment exposure to
             adverse changes in the business environment by
             postponing for an extended period the decision to accept or
             reject an offer. When such changes threatened, plaintiffs
             chose to ignore the warning clouds. They cannot now say
             that they reasonably expected an investment return
             untroubled by zoning changes.

Finch v. City of Durham, 325 N.C. 352, 366–67, 384 S.E.2d 8, 16–17 (1989) (emphasis

added) (citations omitted).


                                          - 66 -
                           LETENDRE V. CURRITUCK CTY.

                                  Opinion of the Court



      As noted above, vested rights cases are normally based upon an actual or

pending amendment to a zoning ordinance after a landowner has made substantial

expenditures or entered into contractual obligations as part of developing the land.

Here, there was no change in zoning and Defendant’s action which Plaintiff seeks to

permanently enjoin is its enforcement of this Court’s mandate from litigation

challenging Plaintiff’s project which was pending before a building permit was issued

or any construction occurred. Although we are not aware of a North Carolina case

which has directly held that a landowner may not acquire a vested right to develop

land in a certain way where there is pending litigation directly challenging the

proposed development, we conclude that actual litigation challenging the plan is a far

stronger factor in eliminating the landowner’s reasonable expectations than the

landowner’s knowledge of a pending rezoning proposal, as in Finch. See generally id.,

325 N.C. 352, 384 S.E.2d 8. In addition, although in dicta, our Supreme Court has

cited with approval several cases from other states which do address whether vested

rights may accrue when the landowner knows of a pending lawsuit which may affect

use of the land:

                    In Omaha Fish & Wildlife Club, Inc. v. Community
             Refuse Disposal, Inc., 213 Neb. 234, 329 N.W.2d 335 (1983),
             the Nebraska Supreme Court refused to apply the doctrine
             of “vested rights” for the benefit of defendant landowner.
             That court found that expenditures made by defendant
             with knowledge that a lawsuit had been filed challenging
             his proposed use were not made in good faith.
                    In an analogous situation, the Supreme Court of


                                         - 67 -
               LETENDRE V. CURRITUCK CTY.

                     Opinion of the Court



Hawaii held that a resort developer proceeded at his own
risk where he made expenditures despite notice that a
petition had been certified for a public referendum which
would (and, when passed, did) prohibit the proposed use.
The court refused to apply the “vested rights” or “equitable
estoppel” doctrines to allow property rights to vest. County
of Kauai v. Pacific Std. Life Ins., 65 Haw. 318, 653 P.2d 766
(1982), appeal dismissed, 460 U.S. 1077, 103 S. Ct. 1762, 76
L. Ed. 2d 338 (1983).
       In Bosse v. City of Portsmouth, 107 N.H. 523, 226
A.2d 99 (1967), the Pace Industrial Corporation had
successfully persuaded the local administrative body to
rezone its particular tract from residential to light
industrial. Adjoining landowners had sought two
injunctions to prevent the proposed use, and during the
hearings, the trial court had twice warned Pace that it
proceeded with construction at its own peril. The New
Hampshire Supreme Court held that the designation
change procured by Pace constituted unlawful “spot
zoning” and stated that Pace had taken a “calculated risk”
in proceeding with construction after plaintiffs had twice
instituted legal proceedings seeking to enjoin the
construction. Quoting from the Master’s order below, the
court went on to note:
              “‘Under the circumstances, and
       considering the fact that the Pace Industrial
       Corporation was aware that this was a
       Residential Zone at the time the purchase was
       made, and was aware shortly after the
       passage of the ordinance that the validity of
       this particular zone would be attacked, the
       Master finds that no vested interest accrued
       to Pace Industrial Corporation.’”
Id. at 532, 226 A.2d at 107.
       Finally, in an often-cited Florida Supreme Court
case, Sakolsky v. City of Coral Gables, 151 So. 2d 433 (Fla.
1963), that court held that knowledge by a developer that
a political contest in which the success of certain
candidates might alter the voting pattern of the municipal
body did not prevent good faith reliance on an act of the


                            - 68 -
                            LETENDRE V. CURRITUCK CTY.

                                  Opinion of the Court



             current governing body. However, the court was careful to
             point out that
                    “[t]he effect of pending litigation directly
                    attacking the validity of a permit or zoning
                    ordinance, or the effect of an eventual
                    determination that such permit was invalid,
                    may present a very different problem. The
                    decision in the instant case was not rested on
                    any showing that petitioner, at the time he
                    acted in reliance on the permit granted him,
                    was a party defendant in legal action directly
                    attacking its validity, that he had any notice
                    that his permit might have been invalid in its
                    inception, or that its revocation was in fact
                    required in the public interest.”
             Id. at 436 (footnote omitted). See generally Heeter, Zoning
             Estoppel: Application of the Principles of Equitable
             Estoppel and Vested Rights to Zoning Disputes, 1971 Urban
             L. Ann. 63, 80.
                    A trial court could conclude that application of the
             “vested rights” doctrine is inappropriate on the facts of this
             case and hold that when the landowner here incurred
             expenses with the knowledge that a lawsuit had been filed
             challenging the validity of the zoning ordinance
             amendment under which the landowner had obtained his
             building permit, he proceeded at his peril and thereby
             acquired no vested rights in the use of the property which
             is prohibited as a result of a judicial declaration that the
             ordinance amendment was invalid. In such a situation, it
             could not be said that the landowner had expended funds
             in good faith and in reasonable reliance upon a building
             permit issued pursuant to the challenged amendment.

Godfrey v. Zoning Bd. of Adjustment, 317 N.C. 51, 64 n.2, 344 S.E.2d 272, 280 n.2

(1986).

      Here, Plaintiff also took a calculated risk to proceed with construction while

litigation challenging her project’s approval was pending. Plaintiff could not accrue a


                                         - 69 -
                            LETENDRE V. CURRITUCK CTY.

                                   Opinion of the Court



vested right to construct or occupy the project where she knew of the potential effect

of pending litigation – particularly since the Plaintiff herself was a party to that

litigation. The litigation in Long challenged Defendant’s approval of Plaintiff’s plans,

but Plaintiff decided, upon consideration of many factors as described in her affidavit,

she would proceed with construction. See generally Long ___ N.C. App. ___, 787
S.E.2d 835. Plaintiff believed she would prevail on the Long appeal because her plans

had been approved by the BOA and by the Superior Court, so she demanded a

building permit and sought to complete construction before the Long appeal was

concluded.   After issuance of the Long opinion, Plaintiff sought the preliminary

injunction at issue here so she could continue to build and use the project. Plaintiff

even moved to dismiss this appeal as moot because she had completed the project in

spite of the issuance of the opinion in Long.

      Plaintiff also argues that since no one stopped her, she could continue to build.

Defendant issued the building permit, which it had a duty to do based upon the

Superior Court’s approval of the BOA’s ruling. Plaintiff argues that either Defendant

or the Longs should have sought injunctive relief against her to stop her construction.

But in Godfrey, our Supreme Court rejected a similar argument:

                    We disagree with the suggestion of the panel below
             that plaintiffs and others similarly situated must resort to
             obtaining or attempting to obtain injunctive relief in order
             to protect their property interests against unlawful actions
             of a zoning board. Plaintiffs were well within their rights
             in electing to challenge the 1980 amendment through a


                                          - 70 -
                            LETENDRE V. CURRITUCK CTY.

                                  Opinion of the Court



             declaratory judgment action rather than attempting,
             possibly in vain, to raise sufficient bond in order to procure
             an injunction.
                    A suit to determine the validity of a city
                    zoning ordinance is a proper case for a
                    declaratory judgment. The plaintiffs, owners
                    of property in the adjoining area affected by
                    the ordinance, are parties in interest entitled
                    to maintain the action. Jackson v. Board of
                    Adjustment, 275 N.C. 155, 166 S.E.2d 78;
                    Zopfi v. City of Wilmington, 273 N.C. 430, 160
S.E.2d 325.
                    The adjoining property owners should not be called
             upon to suffer to protect the financial investment of one
             who acts at his own peril with forewarning of the possible
             consequences. If the law were otherwise, there would be no
             protection from a zoning board which, unlike the situation
             before us, might act from purely corrupt motives. If one, in
             a situation such as the one at bar, could be assured that a
             major investment would be protected regardless of the
             outcome of his gamble, a comprehensive zoning ordinance
             would offer little or no protection to those who have relied
             upon that ordinance.

Godrey, 317 N.C. at 67, 344 S.E.2d at 281 (citations omitted).

      Just as in Godfrey, neither Defendant nor adjacent property owners were

required to take additional legal action “to protect the financial investment of one

who acts at his own peril with forewarning of the possible consequences.”           Id.

Plaintiff knew of the potential consequences of her decision to construct the home as

it is designed and in the location she chose. She did not even begin construction until

after the Superior Court order in Long was on appeal, so if she did not know before

then, she knew about the potential for reversal when that appeal was taken. Both



                                         - 71 -
                            LETENDRE V. CURRITUCK CTY.

                                   Opinion of the Court



the Long’s counsel and Defendant specifically warned Plaintiff of the risks of

proceeding with construction. Plaintiff knowingly chose to gamble that the order in

Long would not be reversed, and she lost that gamble. The consequences of delaying

construction may have also been harsh, and Plaintiff had to make a difficult choice,

but the choice was hers to make:

                    The ultimate result in cases such as this may indeed
              be harsh. As this Court said in City of Raleigh v. Fisher,
              232 N.C. 629, 61 S.E.2d 879 (1950):
                           Undoubtedly this conclusion entails
                    much     hardship     to   the    Defendants.
                    Nevertheless, the law must be so written; for
                    a contrary decision would require an
                    acceptance of the paradoxical proposition that
                    a citizen can acquire immunity to the law of
                    his country by habitually violating such law
                    with the consent of unfaithful public officials
                    charged with the duty of enforcing it.

Id. at 67, 344 S.E.2d at 281–82. Plaintiff is not likely to prevail on her vested rights

claim, and thus it is not a proper basis for a preliminary injunction.

                                   V.     Conclusion

      We have examined each of Plaintiff’s causes of action and determined that

none have a likelihood of success for the purposes of entering a preliminary

injunction.   Because the order below must be reversed, we need not address

Defendant’s other contentions of why Plaintiff’s preliminary injunction should be

reversed, including arguments that Plaintiff failed to properly appeal the March 2017

determination letter from Mr. Woody; that Plaintiff’s claims are barred by the statute


                                          - 72 -
                            LETENDRE V. CURRITUCK CTY.

                                  Opinion of the Court



of limitations; that Plaintiff has unclean hands; and that Plaintiff has an adequate

remedy at law.

      On de novo review, Defendant has borne its burden of showing that the trial

court’s preliminary injunction was erroneous. Even if Plaintiff has demonstrated the

potential for harm and substantial financial loss, she has not demonstrated a

likelihood of success on any of her causes of action. The preliminary injunction is

hereby reversed. “[T]he mandate of an appellate court is binding on the trial court,

which must strictly adhere to its holdings.” Campbell v. Church, 51 N.C. App. 393,

394, 276 S.E.2d 712, 713 (1981). This matter is remanded to the trial court for further

proceedings consistent with this Court’s opinion in Long and this opinion.

      REVERSED and REMANDED.

      Judges DAVIS and ARROWOOD concur.




                                         - 73 -